Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 1 of 74




         EXHIBIT AB
                     Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 2 of 74

                    UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                UNITED STATES DEPARTMENT OF COMMERCE
          10-                                                                   United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                         P.O. Box 1450
                                                                                         Alexandria, Virginia 22313-1450
                                                                                     www.uSplo.gOv




    APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR    ATTORNEY DOCKET NO.         CONFIRMATION NO.

       10/661,165                09/11/2003              Ravinder S. Dhallan       543312000420                   7501

       25226             7590             01/30/2007
                                                                                                     EXAMINER
       MORRISON & FOERSTER LLP
       755 PAGE MILL RD                                                                       WHISENANT, ETHAN C
       PALO ALTO, CA 94304-1018                                                     ART UNIT                  PAPER NUMBER

                                                                                       1634



  SHORTENED STATUTORY PERIOD OF RESPONSE                    MAIL DATE                          DELIVERY MODE

                     3 MONTHS                                01/30/2007                               PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

If NO period for reply is specified above, the maximum statutory period will apply and will expire 6 MONTHS
from the mailing date of this communication.




PTOL-90A (Rev. 10/06)
                          Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 3 of 74
                                                                                    Application No.                               Applicant(s)

                                                                                     10/661,165                                   DHALLAN, RAVINDER S.
                      Office Action Summary                                         Examiner                                      Art Unit
                                                         Ethan Whisenant, Ph.D.            1634
           -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE    MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
        - Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
          after SIX (6) MONTHS from the mailing date of this communication.
          If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
          Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
          Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
          earned patent term adjustment. See 37 CFR 1.704(b).

  Status

        1)Z Responsive to communication(s) filed on 12 December 2006.
      2a)0 This action is FINAL.                  2b)E) This action is non-final.
        3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
            closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

  Disposition of Claims

        4)0 Claim(s) 1-6,8-12,14-16,18-83,87-102,132-146,148-152,181-196 and 201-208 is/are pending in the application.
            4a) Of the above claim(s)      is/are withdrawn from consideration.
        5)0 Claim(s)                   is/are allowed.
     6)Z Claim(s) 1-6,8-12,14-16,18-24. 26-30, 32-34, 36-39, 41, 43-52, 56-83, 87-102,132-146,148-152, 181-196 and
  201-208 is/are rejected.
        7)Z Claim(s) 25,31,35,40,42 and 53-55 is/are objected to.
        8)0 Claim(s)       are subject to restriction and/or election requirement.

  Application Papers

        9)0 The specification is objected to by the Examiner.
      10)Z The drawing(s) filed on /1 September 2003 is/are: a)Z accepted or b)0 objected to by the Examiner.
           Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
           Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).
      11)0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PTO-152.

  Priority under 35 U.S.C. § 119

      12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)0 All         b)0 Some " c)0 None of:
                 "1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No.
                  3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
             * See the attached detailed Office action for a list of the certified copies not received.



  Attachment(s)
  1) [E] Notice of References Cited (PTO-892)                                                     4) ❑ Interview Summary (PTO-413)
  2) ❑ Notice of Draftsperson's Patent Drawing Review (P10-948)                                        Paper No(s)/Mail Date.
  3) [g] Information Disclosure Statement(s) (PTO/SB/08)                                          5) ❑ Notice of Informal Patent Application
         Paper No(s)/Mail Date                                                                    6)0 Other:
U.S. Patent and Trademark Office
PTOL-326 (Rev. 08-06)                                                  Office Action Summary                                 Part of Paper No./Mail Date 20070105
        Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 4 of 74


Application/Control Number: 10/661,165                                               Page 2
Art Unit: 1634    •


NON-FINAL ACTION


1.      The applicant's response (filed 14 APR 03) has been entered. Following the entry
of the claim amendment(s), Claim(s) 1-6, 8-12, 14-16, 18-83, 87-102, 132-146, 148-
152, 181-196, and 201-208 is/are pending. The Finality of the prior Office action has
been withdrawn in order in impose a new grounds of rejection over newly discovered
prior art i.e. Umansky et al. [US 2002/0119478(2002)] .



                                         CLAIM OBJECTIONS


2.     Claim(s) 18-19, 58,64, 67-68, 83, 87 and 148 is /are objected to for the following
minor informalities.
              Applicant is advised that should Claim 18 be found allowable, Claim 19
will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When
two claims in an application are duplicates or else are so close in content that they both
coverthe same thing, despite a slight difference in wording, it is proper after allowing
one claim to object to the other as being a substantial duplicate of the allowed claim.
See MPEP § 706.03(k).

             Claims 58 is objected to because of the phrase "has been added"
Should not this phrase read "is added".

             Claims 64 is objected to because of the phrase "was isolated"
Should not this phrase read "is isolated".

             Claims 67-68 are objected to becauge of the phrase "was determined"
Should not this phrase read "is determined".

             Claims 83 is objected to because of the phrase "was determined"
Should not this phrase read "is determined".

             Claims 87 is objected to because of the phrase "has been added"
Should not this phrase read "is added".
          Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 5 of 74


Application/Control Number: 10/661,165                                                                                         Page 3
Art Unit: 1634




             Claims 148 is objected to because of the phrase "has been added"
Should not this phrase read "is added".


                                           35 USC § 112- 2nd Paragraph

3.        The following is a quotation of the second paragraph of 35 U.S.C. 112:

     The specification shall conclude with one or more claims particularly pointing out and distinctly
     claiming the subject matter which the applicant regards as his invention.




                       CLAIM REJECTIONS under 35 USC § 112- 2ND PARAGRAPH

4.     Claim(s) 26, 80-82 is/are rejected under 35 U.S.C. 112, second paragraph, as
being indefinite for failing to particularly point out and distinctly claim the subject matter
which applicant regards as the invention.

              Claim 26 is indefinite because the phrase "the incorporation of a
nucleotide in ( c)" lacks proper antecedent basis in Claim 1.

             Claim 80 is indefinite because the phrase "the portion of the 3' region"
lacks proper antecedent basis in Claims 73, 74, 78 and/or 79.

                    Claim 81 is indefinite because the phrase "the portion of the 3' region"
lacks proper antecedent basis in Claims 73, 74, 78, 79 and/or 80.


                                                         35 USC § 103

5.    The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
     (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this
     title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a
     whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said
     subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
        Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 6 of 74


Application/Control Number: 10/661,165                                                               Page 4
Art Unit: 1634


                             CLAIM REJECTIONS UNDER 35 USC § 103


6.      Claim(s) 1-4, 8, 52, 56-57, 152, 181-188, 202-205 and 207-208 is/are rejected
under 35 U.S.C. 103(a) as being unpatentable over Umansky et al. [US
2002/0119478(2002)] in view of Saiki et al. [NEJM 46(2) : 301-302 (2000)].


                 Claim 1 is drawn to a method for detecting the presence or absence of a
fetal chromosomal abnormality which method comprises quantitating the relative
amount of the alleles at a heterozygous locus of interest wherein said heterozygous
locus of interest has been determined by determining the sequence of the alleles at
a locus of interest from template DNA obtained from a pregnant female, wherein said
relative amount is expressed as a ratio, wherein said ratio indicates the presence or
absence of a fetal chromosomal abnormality, and wherein said template DNA
comprises a mixture of maternal DNA and fetal DNA.
        Umansky et al. teach a method of detecting the presence or absence of a fetal
chromosomal abnormality which method comprises all of the limitations recited in Claim
1 except these authors do not teach expressing the relative amounts of the alleles as a
ratio. In fact, Umansky is silent as regards how to express the relative amount of the
alleles at the heterogeneous locus of interest. Umansky does teach beginning on p. 10 :


                 "Many diseases inherited by the fetus will be easily detectable.by analysis of the mother's
                 urine DNA. These include Marfan Syndrome, Sickle Cell Anemia, Tay Sachs Disease,
                 and a group of neurodegenerative disorders, including Huntington's Disease,
                 Spinocerebellar Ataxia 1, Machado-Joseph Disease, Dentatorubraopallidoluysian
                 Atrophy, and others that affect the fetus and newborn. Urine DNA analysis can detect
                 the presence of the mutant gene inherited from the father. Also, if the mother's
                 genome bears a mutation, the test can help determine whether a normal version of the
                 gene has been inherited from the father. "
        Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 7 of 74


Application/Control Number: 10/661,165                                                   Page 5
Art Unit: 1634


        However, Saiki et al. do teach a method diagnosing sickle cell anemia wherein
the relative amount of the alleles at a heterozygous locus of interest are determined
and results of the assay are expressed as a ratio (i.e. Pa Pa or pa pa or Rs 13s). In light of
these teachings and absent an unexpected result it would have been prima facie
obvious to the ordinary artisan at the time of the invention to modify the method of
Umansky et al. wherein the results of the assay are expressed as a ratio as taught by
Saiki et al. The ordinary artisan would have been motivated to make the modification of
Umansky in order to quickly and succinctly relay the results of their prenatal tests to
individual reading the results of said test(s). As regards the limitation which reads
wherein said template DNA comprises a mixture of maternal DNA and fetal DNA. This
limitation is inherent to Umansky in that both maternal and fetal free DNA present in the
maternal blood stream will pasi over into the maternal urine (i.e. maternal urine
comprises both free fetal DNA as well as free maternal DNA)



        Umansky et al. or Saiki et al. teach the limitations recited in Claims 2-4, and 8,
52 and 56-57.



                 Claim 152 is drawn to a method for detecting the presence or absence of
a fetal chromosomal abnormality which method comprises two steps, To begin, the
sequence of alleles of a locus of interest from template DNA is determined wherein the
template DNA comprises a mixture of maternal DNA and fetal DNA and wherein said
mixture is obtained from a pregnant female. Finally, the relative amount of the alleles at
a heterozygous locus of interest that was identified from the locus of interest of step (a)
is quantitated wherein the relative amount is expressed as a ratio and wherein the said
ratio indicates the presence or absence of a fetal chromosomal abnormality.
        Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 8 of 74


Application/Control Number: 10/661,165                                                               Page 6
Art Unit: 1634


        Umansky et al. teach a method of detecting the presence or absence of a fetal
chromosomal abnormality which method comprises all of the limitations recited in Claim
152 except these authors do not teach expressing the relative amounts of the alleles as
a ratio. In fact, Umansky is silent as regards how to express the relative amount of the
alleles at the heterogeneous locus of interest. Umansky doeS teach beginning on p. 10 :


                 "Many diseases inherited by the fetus will be easily detectable by analysis of the mother's
                 urine DNA. These include Marfan Syndrome, Sickle Cell Anemia, Tay Sachs Disease,
                 and a group of neurodegenerative disorders, including Huntington's Disease,
                 Spinocerebellar Ataxia 1, Machado-Joseph Disease, Dentatorubraopallidoluysian
                 Atrophy, and others that affect the fetus and newborn. Urine DNA analysis can detect
                 the presence of the mutant gene inherited from the father. Also, if the mother's
                 genome bears a mutation, the test can help determine whether a normal version of the
                 gene has been inherited from the father. "

        However, Saiki et al. do teach a method diagnosing sickle cell anemia wherein
the relative amount of the alleles at a heterozygous locus of interest are determined
and results of the assay are expressed as a ratio (i.e. 13a 13a or 3a Rs or Rs I3s). In light of
these teachings and absent an unexpected result it would have been prima facie
obvious to the ordinary artisan at the time of the invention to modify the method of
Umansky et al. wherein the results of the assay are expressed as a ratio as taught by
Saiki et al. The ordinary artisan would have been motivated to make the modification of
Umansky in order to quickly and succinctly relay the results of their prenatal tests to
individual reading the results of said test(s). As regards the limitation which reads
wherein said template DNA comprises a mixture of maternal DNA and fetal DNA. This
limitation is inherent to Umansky in that both maternal and fetal free DNA present in the
maternal blood stream will pass over into the maternal urine (i.e. maternal urine
comprises both free fetal DNA as well as free maternal DNA).


                 Claim 181 is drawn to an embodiment of the method of Claim 1 wherein
the sample is selected from a defined group which includes urine.
        Umansky et al. teach this limitation.

                 Claim 182 is drawn to an embodiment of the method of Claim 181
        Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 9 of 74


Application/Control Number: 10/661,165                                                   Page 7
Art Unit: 1634


wherein the sample is blood. Claim 183 is drawn to an embodiment of the method of
Claim 182 wherein the sample is blood plasma. Claim 184 is drawn to an embodiment
of the method of Claim 182 wherein the sample is blood serum.
        Admittedly, Umansky et al. do not explicitly teach these limitations. However,
these limitations would have been prima facie obvious to the ordinary artisan at the
time of the invention, in the absence of an unexpected result in light of the teachings in
Umansky et al. Umansky et al. teach that both maternal and fetal free DNA are present
in the blood of a pregnant female before some portion thereof passes over the kidney
barrier into the pregnant female's urine. In light of this teaching it would have been,
absent an unexpected result, prima facie obvious to the ordinary artisan at the time of
the invention to analyze the cell free portion of the blood (i.e. plasma or serum) from the
pregnant female rather than or, in addition to, the urine sample using the method of
Saiki et al. Also please note that it was well known prior to the instant invention to
analyze free fetal DNA present in a pregnant female's plasma or serum, see Lo et al. [
The Lancet 350 :485-487(1997)]. Please note that substitution of one well known
method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09.



                 Claim 185 is drawn to an embodiment of the method of Claim 8 wherein
the template DNA is obtained from a source selected from a defined group which
includes urine.
        Umansky et al. teach this limitation.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 10 of 74


Application/Control Number: 10/661,165                                                   Page 8
Art Unit: 1634


                 Claim 186 is drawn to an embodiment of the method of Claim 185
wherein the sample is blood. Claim 187 is drawn to an embodiment of the method of
Claim 186 wherein the sample is blood plasma. Claim 188 is drawn to an embodiment
of the method of Claim 186 wherein the sample is blood serum.
        Admittedly, Umansky et al. do not explicitly teach these limitations. However,
these limitations would have been prima facie obvious to the ordinary artisan at the
time of the invention, in the absence of an unexpected result in light of the teachings in
Umansky et al. Umansky et al. teach that both maternal and fetal free DNA are present
in the blood of a pregnant female before some portion thereof passes over the kidney
barrier into the pregnant female's urine. In light of this teaching it would have been,
absent an unexpected result, prima facie obvious to the ordinary artisan at the time of
the invention to analyze the cell free portion of the blood (i.e. plasma or serum) from the
pregnant female rather than or, in addition to, the urine sample using the method of
Saiki et al. Also please note that it was well known prior to the instant invention to
analyze free fetal DNA present in a pregnant female's plasma or serum, see Lo et al. [
The Lancet 350 :485-487(1997)]. Please note that substitution of one well known
method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
the time of the invention in the absence of an unexpected result. As regards the
motivation to make the, substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09.


                 Claim 202 is drawn to an embodiment of the method of Claim 152
wherein the template DNA is obtained from a source selected from a defined group
which includes urine.
        Umansky et al. teach this limitation.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 11 of 74


Application/Control Number: 10/661,165                                                   Page 9
Art Unit: 1634


                 Claim 203 is drawn to an embodiment of the method of Claim 202
wherein the sample is blood. Claim 204 is drawn to an embodiment of the method of
Claim 203 wherein the sample is blood plasma. Claim 205 is drawn to an embodiment
of the method of Claim 203 wherein the sample is blood serum.
        Admittedly, Umansky et al. do not explicitly teach these limitations. However,
these limitations would have been prima facie obvious to the ordinary artisan at the
time of the invention, in the absence of an unexpected result in light of the teachings in
Umansky et al. Umansky et al. teach that both maternal and fetal free DNA are present
in the blood of a pregnant female before some portion thereof passes over the kidney
barrier into the pregnant female's urine. In light of this teaching it would have been,
absent an unexpected result, prima fade obvious to the ordinary artisan at the time of
the invention to analyze the cell free portion of the blood (i.e. plasma or serum) from the
pregnant female rather than or, in addition to, the urine sample using the method of
Saiki et al. Also please note that it was well known prior to the instant invention to
analyze free fetal DNA present in a pregnant female's plasma or serum, see Lo et al. [
The Lancet 350 :485-487(1997)]. Please note that substitution of one well known
method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 12 of 74


Application/Control Number: 10/661,165                                                Page 10
Art Unit: 1634


                 Claim 207 is drawn to an embodiment of the method of Claim 1 or 152
wherein said mixture comprises at least about 15% fetal DNA. Claim 208 is drawn to
an embodiment of the method of Claim 1 or 152 wherein said mixture comprises a
maximum of about 98-99%.
        Umansky et al. teaches tht at least some portion of the DNA in a pregnant
female's urine is fetal DNA. Claims 207-208 are very broad and encompass any
percentage of fetal DNA present in said mixture.




7.      Claim(s) 5-6, 20-24, 26-30, 32-34, 36-39, 41 and 44-51 is/are rejected under 35
U.S.C. 103(a) as being unpatentable over Umansky et al. [US 2002/0119478(2002)] in
view of Saiki et al. [NEJM 319: 537-541 (1988)] as applied against Claim 1 and further
in view of Jones et al. [US 2003/0082576 (2003)].


                 Claim 5 is drawn to an embodiment of the method of Claim 1 wherein
alleles of multiple loci of interest are sequenced and their relative amounts are
expressed as a ratio.
        Umansky et al. in view of Saiki et al. reasonably suggest a method of detecting
the presence or absence of a fetal chromosomal abnormality comprising all of the
limitations recited in Claim 5 except these authors do not teach sequencing multiple loci
of interest. However, as evidenced by at least Jones et al. such multiplexing was
routine in the art at the time of the invention. In light of these findings, and absent an
unexpected, it would have been prima facie obvious to one of ordinary skill in the art at
the time of the invention to modify the method reasonably suggested by the combination
of Umansky et al. in view of Saiki et al. wherein multiple loci on multiple chromosomes
are analyzed. The ordinary artisan would have been motivated to make the modification
recited above in order to analyze multiple different disease/disorder associated genes
taught by Umansky et al. - see paragraph [0121] - for mutations simultaneously (i.e. in a
single assay).
        Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 13 of 74


Application/Control Number: 10/661,165                                                 Page 11
Art Unit: 1634


                 Claim 6 is drawn to an embodiment of the method of Claim 6 wherein
alleles of multiple loci of interest are on multiple chromosomes.
        Jones et al. teach this limitation. See, for example, the second column on p.
1926.


                 Claim 20 is drawn to an embodiment of the method of Claim 1 wherein
the DNA sample is analyzed using a particular assay. Claim 21 is drawn to an
embodiment of the method of Claim 1 wherein the DNA sample is analyzed using a
multiplexed version of said particular assay.
        Admittedly, none of Umansky et al or Saiki et al. teach the assay recited in
Claims 20 and 21. However, Jones et al. do teach the exact assay recited in Claims
20-21. Therefore, absent an unexpected result, it would have been prima facie obvious
to the ordinary artisan at the time of the invention to modify the method reasonably
suggested by Umansky et al or Saiki et al. wherein the assay of Jones et al. is used in
place of the assay taught by the combination of Umansky et al in view of Saiki et al.
Please note that substitution of one well known method/reagent with known properties
for a second well known method/reagent with well known properties would have been
prima facie obvious to the ordinary artisan at the time of the invention in the absence of
an unexpected result. As regards the motivation to make the substitution recited above,
the motivation to combine arises from the expectation that the prior art elements will
perform their expected functions to achieve their expected results when combined for
their common known purpose. Support for making this obviousness rejection comes
from the M.P.E.P. at 2144.07 and 2144.09.

                 Claim 22 is drawn to an embodiment of the method of Claim 20 or 21
wherein the incorporation of a nucleotide in step ( c ) is by a polymerase selected from a
defined group which includes Taq polymerase.
                 Jones et al. teach this limitation wherein these authors teach utilizing
AmpliTaq®. Please note that AmpliTaqe is a type of Taq polymerase. In support of
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 14 of 74


Application/Control Number: 10/661,165                                                Page 12
Art Unit: 1634


this position, see the Applied Biosystems description of AmpliTaq® and the paper by
Bradley, A.F. [Pure & Applied Chemistry 68 (10) : 1907-1912 (1996)].


        Umansky et al., Saiki et al. or Jones et al. teach the limitations recited in Claims
23-24, 26-30, 32-34, 36-39, 41 and 44-51.




8.      Claim(s) 9-12, 14-16, 18-19 and 189 is/are rejected under 35 U.S.C. 103(a) as
being unpatentable over Umansky et al. [US 2002/0119478(2002)] in view of Saiki et al.
[NEJM 319 : 537-541 (1988)] as applied against Claims 4 above and further in view of
Kiessling [US 5,618,664(1998)].


                 Claim 9 is drawn to an embodiment of the method of Claim 4 wherein the
sample is mixed with an agent that inhibits cell lysis wherein the agent is selected from
a defined group which includes a cell lysis inhibitor.
        Umansky et al. in view of Saiki et al. reasonably suggest a method of detecting
the presence or absence of a fetal chromosomal abnormality comprising all of the
limitations recited in Claim 9 except these authors do not teach mixing their sample with
an agent that inhibits cell lysis wherein the agent is selected from a defined group which
includes a cell lysis inhibitor. However as evidenced by. Kiessling the addition of an
agent to a biological sample which simultaneously inhibits cell lysis and disinfects said
sample was well known prior to the instant invention. Therefore, absent an unexpected,
it would have been prima facie obvious to one of ordinary skill in the art at the time of
the invention to modify the method reasonably suggested by the combination of
Umansky et al. in view of Saiki et al. wherein an agent which inhibits cell lysis is mixed
with the urine sample prior to its analysis. The ordinary artisan would have been
motivated to make the modification recited above in order to disinfect the urine sample
for the protection of the laboratory personnel handling and processing the sample
during its analysis.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 15 of 74


Application/Control Number: 10/661,165                                                    Page 13
Art Unit: 1634


                 Claim 10 is drawn to an embodiment of the method of Claim 9 wherein
said agent is a cell lysis inhibitor.
        Kiessling teach this limitation wherein this authors teach that their fixative lyses
red blood cells (i.e. RBCs) while fixing (i.e. inhibiting the lysis of) white blood cells (i.e.
WBCs).


                 Claim 11 is drawn to an embodiment of the method of Claim 10 wherein
said cell lysis inhibitor is selected from a defined group which includes derivatives of
formaldehyde.
        Kiessling teach this limitation wherein these author teach the use of
paraformaldehyde.


                 Claim 12 is drawn to an embodiment of the method of Claim 9 wherein
the template DNA is obtained from blood.
        While Umansky et al. do not explicitly teach this liMitation, this limitation would
have been prima facie obvious to the ordinary artisan at the time of the invention, in
the absence of an unexpected result in light of the teachings in Umansky et al.
Umansky et al teach that both maternal and fetal free DNA are present in the blood of a
pregnant female before some portion thereof passes over the kidney barrier into the
pregnant female's urine. In light of this teaching it would have been, absent an
unexpected result , prima facie obvious to the ordinary artisan at the time of the
invention to analyze the cell free portion of a maternal blood sample (i.e. plasma or
serum) from the pregnant female treated according to the method of Kiessling rather
than or, in addition to, the urine sample treated according to the method of Kiessling for
a chromosomal abnormality using the method of Saiki et al. The analysis of blood
plasma and/or serum from pregnant females was well known . See for example Lo et al.
[Lancet 350: 485-487 (1997).
        Please note that substitution of one well known method/reagent with known
properties for a second well known method/reagent with well known properties would
have been prima facie obvious to the ordinary artisan at the time of the invention in the
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 16 of 74


Application/Control Number: 10/661,165                                             Page 14
Art Unit: 1634


absence of an unexpected result. As regards the motivation to make the substitution
recited above, the motivation to combine arises from the expectation that the prior art
elements will perform their expected functions to achieve their expected results when
combined for their common known purpose. Support for making this obviousness
rejection comes from the M.P.E.P. at 2144.07 and 2144.09.


                 Claim 14 is drawn to an embodiment of the method of Claim 12 wherein
the blood sample is taken from a human pregnant female sometime during her
pregnancy. Claim 15 is drawn to an embodiment of the method of Claim 12 wherein
said template DNA is obtained from the plasma of said blood. Claim 16 is drawn to an
embodiment of the method of Claim 12 wherein said template DNA is obtained from the
serum of said blood.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 17 of 74


Application/Control Number: 10/661,165                                                 Page 15
Art Unit: 1634


        Admittedly, Umansky et al. do not explicitly teach these limitations. However,
these limitations would have been prima facie obvious to the ordinary artisan at the
time of the invention, in the absence of an unexpected result in light of the teachings in
Umansky et al. Umansky et al. teach that both maternal and fetal free DNA are present
in the blood of a pregnant female before some portion thereof passes over the kidney
barrier into the pregnant female's urine. In light of this teaching it would have been,
absent an unexpected result, prima facie obvious to the ordinary artisan at the time of
the invention to analyze the cell free portion of the blood (i.e. plasma or serum) from the
pregnant female rather than or, in addition to, the urine sample using the method of
Saiki et al. Also please note that it was well known prior to the instant invention to
analyze free fetal DNA present in a pregnant female's plasma or serum, see Lo et al. [
The Lancet 350 :485-487(1997)]. Please note that substitution of one well known           •
method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09.


                 Claim 18 is drawn to an embodiment of the method of Claim 15 or 16
wherein prior to determining the sequence of the locus of interest on fetal DNA the
sequence of the locus of interest on maternal template DNA is determined. Claim 19 is
drawn to an embodiment of the method of Claim 15 or 16 wherein prior to determining
the sequence of the locus of interest on fetal DNA the sequence of the locus of interest
on maternal (? paternal) template DNA is determined.
       As regards the limitations present in Claims 18-19, it must be noted that none of
Umansky et al. or Saiki et al. teach testing the maternal and/or paternal DNA prior to
testing the fetal DNA. Saiki et al. do teach testing both maternal and paternal DNA just
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 18 of 74


Application/Control Number: 10/661,165                                                              Page 16
Art Unit: 1634


not prior to testing the fetal DNA. However, absent an unexpected result it would have
been prima facie obvious to one of ordinary skill in the art at the time of the invention to
modify the method reasonably suggested by the combination of Umansky et al. in view
of Saiki et al. wherein maternal and/or paternal DNA is tested prior to or
simultaneously with the fetal DNA. it would have been prima facie obvious to an
ordinary practitioner to switch the order of ingredient addition see MPEP 2144.04 which
refers to In re Gibson, 39 F.2d 975,5 USPQ 230 (CCPA 1930). Selection of any order
of mixing ingredients is prima facie obvious".


                 Claim 189 is drawn to an embodiment of the method of Claim 11 wherein
said cell lysis inhibitor is selected from a defined group which includes gluteraldehyde,
formaldehyde and formalin.
        Kiessling teach these limitations, See Column 5, lines 36-56 of Kiessling wherein
Kiessling teaches :
                 "As used herein, the term "fixative" refers to an agent that is capable of
                 preserving the structure of a biological molecule. Fixatives that are useful
                 for the purposes of the instant invention include the well-known fixatives that are
                 commonly used for flow cytometry and tissue fixation applications. (See, e.g., Lifson, J.,
                 et al., J. Immunol., Methods 86:143-149 (1986), the entire contents of which are
                 incorporated by reference). These include, for example, paraformaldehyde,
                 formaldehyde and glutaraldehyde. It is believed that fixatives, such as
                 paraformaldehyde, act by crosslinking proteins, with the resulting crosslinked products
                 stabilizing the cellular ultrastructure. (see, e.g., Aloisio, C., and Nicholson, J., J.
                 Immunol. Methods. 128:281-285 (1990), the entire contents of which are incorporated
                 by reference, and references cited therein). Also provided herein is a method for
                 evaluating (screening) aldehyde and non-aldehyde (e.g., Streck's Tissue Fixative
                 ("STF")) fixatives for use in accordance with the methods of the invention. (See e.g.,
                 Science 260:976-979 (1993), the entire contents of which are incorporated herein by
                 reference)."

        Also note in Kiessling , the paragraph bridging Columns 5-6 where Kiessling
teaches
                 "In the preferred embodiments, the fixative solution contains between about
                 2% and about 10% paraformaldehyde. However, the preferred "disinfecting
                 concentration" for a particular fixative is prescribed, at least in part, by
                 the nature of the biological fluid. Thus, for blood samples in which it is
                 desirable to simultaneously disinfect the sample, lyse the red blood cells and
                 preserve the leukocytes for analysis, the preferred fixative is paraformaldehyde
                 having a disinfecting concentration of between about 2% and about 4%. This
                 is because it is generally believed that paraformaldehyde concentrations less
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 19 of 74


Application/Control Number: 10/661,165                                                         Page 17
Art Unit: 1634


                 than 2% are not immediately (i.e., within 5-10 minutes) disinfecting, while
                 concentrations greater than 4% fix (not lyse) the red blood cells."

        It should be noted that formalin is simply a dilute aqueous solution of
formaldehyde.




9.      Claim(s) 43 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over
Umansky et al. [US 2002/0119478(2002)] in view of Saiki et al. [NEJM 319: 537-541
(1988)] and Jones et al. [US2003/0082576 (2003)] as applied against Claim 20 and 21
above and further in view of MacLeod et al. [US 6,221,600 (2001)] and Polisson [US
5,098,839 (1992)].


                 Claim 43 is drawn to an embodiment of the method of Claim 1 wherein
the restriction enzyme recognition site is for a restriction enzyme selected from a
defined group which includes : BsaJ I and Bssk I and Dde I and EcoNI and Fnu4H I
and Hinf I and ScrF I.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 20 of 74


Application/Control Number: 10/661,165                                                Page 18
Art Unit: 1634


        Umansky et al. in view of Saiki et al. and Jones et al. reasonably suggest a
method comprising all of the limitations of Claim 43 except these authors do not teach
restriction enzymes recited. However, as evidenced by MacLeod et al. and Polisson
the restriction enzymes recited well known prior to the instant invention. Therefore,
absent an unexpected result, it would have been prima facie obvious to the ordinary
artisan at the time of the invention to modify the method reasonably suggested by the
combination of Umansky et al. in view of Saiki et al. and JoneS et al. wherein the
Type IIS restriction enzymes taught by MacLeod et al. and Polisson are used rather
the Type IIS restriction enzymes taught in Jones et al. Please note that substitution of
one well known method/reagent with known properties for a second well known
method/reagent with well known properties would have been prima facie obvious to the
ordinary artisan at the time of the invention in the absence of an unexpected result. As
regards the motivation to make the substitution recited above, the motivation to combine
arises from the expectation that the prior art elements will perform their expected
functions to achieve their expected results when combined for their common known
purpose. Support for making this obviousness rejection comes from the M.P.E.P. at
2144.07 and 2144.09.




10.     Claim(s) 58-68, 87-102, 190-196, 201 is/are rejected under 35 U.S.C. 103(a) as
being unpatentable over Umansky et al. [US 2002/0119478(2002)] in view of Kiessling
[US 5,618,664(1998)].


                 Claim 58 is drawn to a method which comprises determining the
sequence of a locus of interest on free fetal DNA from a sample comprising free fetal
DNA wherein an agent that inhibits cell lysis has been added to said sample to inhibit
the lysis of cells present therein, wherein said agent is selected from a defined group
which includes membrane stabilizer, cross-linker, and cell lysis inhibitor.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 21 of 74


Application/Control Number: 10/661,165                                                  Page 19
Art Unit: 1634


      Umansky et al. teach a method of determining the sequence of a fetal locus of
interest (i.e. diagnosing certain genetic diseases — see paragraph [0121] - from a
'maternal urine sample which utilizes free fetal DNA in sample comprising both maternal
DNA and fetal DNA. As regards the limitation which reads "determining the sequence
of a fetal locus of interest", this limitation is present in Umansky et al. in that when
Umansky et al. teach diagnosing certain genetic diseases — see paragraph [0121] - the
sequence at the locus of interest of the fetal DNA sequence is determined. In summary,
Umansky et al. teach a method comprising all of the limitations of Claim 58 except these
authors do not teach adding an agent that inhibits cell lysis to their maternal urine
samples. However, Kiessling does teach adding an agent to a biological sample which
simultaneously disinfects and inhibits the lysis of cells therein. Therefore, absent an
unexpected result, it would have been prima facie obvious to the ordinary artisan at the
time of the invention to modify the method of Umansky et al. wherein the maternal urine
sample is treated according to the method of Kiessling. The ordinary artisan would have
been motivated to make the modification recited above in order to reduce the risk of
viral infection for those laboratory personnel performing the assay(s) of Umansky et al.
It is noted that the fixative(s) taught by Kiessling lyses RBCs while fixing (i.e. inhibiting
the lysis of) WBCs.


                 Claim 59 is drawn to an embodiment of the method of Claim 58 wherein
the sample is selected from a defined group which includes urine.
        Both of Umansky et al. and Kiessling teach this limitation. See for example the
first paragraph in Column 5 of Kiessling.

                 Claim 60 is drawn to an embodiment of the method of Claim 59 wherein
the template DNA is obtained from blood.
        While Umansky et al. do not explicitly teach this limitation, this limitation would
have been prima facie obvious to the ordinary artisan at the time of the invention, in
the absence of an unexpected result. Umansky et al teach that both maternal and fetal
free DNA are present in the blood of a pregnant female before some portion thereof
         Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 22 of 74


Application/Control Number: 10/661,165                                               Page 20
Art Unit: 1634


passes over the kidney barrier into the pregnant female's urine. In light of this teaching it
would have been, absent an unexpected result , prima facie obvious to the ordinary
artisan at the time of the invention to analyze the cell free portion of a maternal blood
sample (i.e. plasma or serum) from the pregnant female treated according to the
method of Kiessling rather than or, in addition to, the urine sample treated according to
the method of Kiessling for a chromosomal abnormality using the method of Saiki et al.
The analysis of blood plasma and/or serum from pregnant females was well known, see
for example Lo et al. [Lancet 350: 485-487 (1997).
         Please note that substitution of one well known method/reagent with known
properties for a second well known method/reagent with well known properties would
have been prima facie obvious to the ordinary artisan at the time of the invention in the
absence of an unexpected result. As regards the motivation to make the substitution
recited above, the motivation to combine arises from the expectation that the prior art
elements will perform their expected functions to achieve their expected results when
combined for their common known purpose. Support for making this obviousness
rejection comes from the M.P.E.P. at 2144.07 and 2144.09.


                 Claim 61 is drawn to an embodiment of the method of Claim 58 wherein
the sample comprises free maternal template DNA and free fetal template DNA.
         Admittedly, none of Umansky et al. or Kiessling explicitly teach this limitation.
However, this limitation is considered inherent to Umansky et al. in that the blood of a
pregnant female will normally comprises both maternal free DNA and fetal free DNA
which results from the leakage of cellular DNA into the maternal blood following cell
death. Some portion of this free DNA then passes over the kidney barrier into the
urine.


         Umansky et al. or Kiessling teach the limitations recited in Claim 62-64


                 Claim 65 is drawn to an embodiment of the method of Claim 60 wherein
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 23 of 74


Application/Control Number: 10/661,165                                                 Page 21
Art Unit: 1634


said template DNA is obtained from the plasma of said blood. Claim 66 is drawn to an
embodiment of the method of Claim 60 wherein said template DNA is obtained from the
serum of said blood.
        Admittedly, Umansky et al. do not explicitly teach these limitations. However,
these limitations would have been prima facie obvious to the ordinary artisan at the
time of the invention, in the absence of an unexpected result in light of the teachings in
Umansky et al. Umansky et al. teach that both maternal and fetal free DNA are present
in the blood of a pregnant female before some portion thereof passes over the kidney
barrier into the pregnant female's urine. In light of this teaching it would have been,
absent an unexpected result, prima facie obvious to the ordinary artisan at the time of
the invention to analyze the cell free portion of the blood (i.e. plasma or serum) from the
pregnant female rather than or, in addition to, the urine sample using the method of
Saiki et al. Also please note that it was well known prior to the instant invention to
analyze free fetal DNA present in a pregnant female's plasma or serum, see Lo et al. [
The Lancet 350 :485-487(1997)]. Please note that substitution of one well known
method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and .
2144.09.


           .     Claim 67 is drawn to an embodiment of the method of Claim 58 wherein
prior to determining the sequence of the locus of interest on fetal DNA the sequence of
the locus of interest on maternal template DNA is determined. Claim 68 is drawn to an
embodiment of the method of Claim 58 wherein prior to determining the sequence of the
locus of interest on fetal DNA the sequence of the locus of interest on paternal template
DNA is determined.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 24 of 74


Application/Control Number: 10/661,165                                                    Page 22
Art Unit: 1634


        As regards the limitations present in Claims 67-68, it must be noted (Official
Notice) that while none of Umansky et al. or Kiessling teach testing the maternal
and/or paternal DNA prior to testing the fetal DNA, it would have been, absent an
unexpected result prima facie obvious to one of ordinary skill in the art at the time of the
invention to modify the method reasonably suggested by the combination of Umansky
et al. in view of Kiessling wherein maternal and/or paternal DNA is tested prior to, or
simultaneously with the fetal DNA.


                 Claim 87 is drawn to a method for preparing a sample for analysis
comprising isolating free nucleic acid from a sample that contains nucleic acid wherein
an agent that inhibits cell lysis is added to the sample to inhibit the lysis of cells, if cells
are present wherein the agent is selected from a defined group which includes a cell
lysis inhibitor.
        Umansky et al. teach a method of preparing a sample for analysis which
comprises all of the limitations recited in Claim 87 except theSe authors do not teach
adding an agent that inhibits cell lysis is added to the sample to inhibit the lysis of cells,
if cells are present wherein the agent is selected from a defined group which includes a
cell lysis inhibitor. However as evidenced by Kiessling the addition of an agent to a
biological sample which simultaneously inhibits cell lysis and disinfects said sample
was well known prior to the instant invention. Therefore, absent an unexpected result,
it would have been prima facie obvious to one of ordinary skill in the art at the time of
the invention to modify the method taught by Umansky et al. wherein an agent which
inhibits cell lysis is mixed with the urine sample prior to its analysis. The ordinary artisan
would have been motivated to make the modification recited above in order to disinfect
the urine sample for the protection of the laboratory personnel performing the assay(s)
disclosed by Umansky et al.


        Umansky et al. or Kiessling teach the limitations recited in Claims 88-89.


                 Claim 90 is drawn to an embodiment of the method of Claim 87 wherein
         Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 25 of 74


Application/Control Number: 10/661,165                                               Page 23
Art Unit: 1634


the sample is obtained from a source selected from a defined group which includes
urine.
         Umansky et al. teach this limitation. See at least the abstract.


                 Claim 91 is drawn to an embodiment of the method of Claim 90 wherein
said sample is blood. Claim 92 is drawn to an embodiment of the method of Claim 91
wherein said blood is from a pregnant female. Claim 93 is drawn to an embodiment of
the method of Claim 92 wherein said blood is from a pregnant female at some point
during her pregnancy. Claim 94 is drawn to an embodiment of the method of Claim 93
wherein said template DNA is obtained from the plasma of said blood.
         While Umansky et al. do not explicitly teach these limitations, these limitations
would have been prima facie obvious to the ordinary artisan at the time of the
invention, in the absence of an unexpected result in light of the teachings in Umansky et
al. Umansky et al teach that both maternal and fetal free DNA are present in the blood
of a pregnant female before some portion thereof passes over the kidney barrier into
the pregnant female's urine. In light of this teaching it would have been, absent an
unexpected result , prima facie obvious to the ordinary artisan at the time of the
invention to analyze the cell free portion of a maternal blood sample (i.e. plasma or
serum) from the pregnant female treated according to the method of Kiessling rather
than or, in addition to, the urine sample treated according to the method of Kiessling for
a chromosomal abnormality using the method(s) disclosed by Umansky et al. The
analysis of blood plasma and/or serum from pregnant females was well known . See for
example Lo et al. [Lancet 350: 485-487 (1997).
         Please note that substitution of one well known method/reagent with known
properties for a second well known method/reagent with well known properties would
have been prima facie obvious to the ordinary artisan at the time of the invention in the
absence of an unexpected result. As regards the motivation to make the substitution
recited above, the motivation to combine arises from the expectation that the prior art
elements will perform their expected functions to achieve their expected results when
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 26 of 74


Application/Control Number: 10/661,165                                                              Page 24
Art Unit: 1634


combined for their common known purpose. Support for making this obviousness
rejection comes from the M.P.E.P. at 2144.07 and 2144.09.




                 Claim 95 is drawn to an embodiment of the method of Claim 87 wherein
the agent is a cell lysis inhibitor.
        Kiessling teach this limitation. See for example, the first paragraph in Column 5
of Kiessling


                 Claim 96 is drawn to an embodiment of the method of Claim 87 wherein
the cell lysis inhibitor is selected from a defined group which includes derivatives of
formaldehyde.
        Kiessling teaches this limitation. See for example Column 6, line 3-13.


                 Claim 97 is drawn to an embodiment of the method of Claim 87 wherein
said cell lysis inhibitor is formalin.
       Kiessling teach this limitations, See Column 5, lines 36-56 of Kiessling wherein
Kiessling teaches :
                 "As used herein, the term "fixative" refers to an agent that is capable of
                 preserving the structure of a biological molecule. Fixatives that are useful
                 for the purposes of the instant invention include the well-known fixatives that are
                 commonly used for flow cytometry and tissue fixation applications. (See, e.g., Lifson, J.,
                 et al., J. Immunol., Methods 86:143-149 (1986), the entire contents of which are
                 incorporated by reference). These include, for example, paraformaldehyde,
                 formaldehyde and glutaraldehyde. It is believed that fixatives, such as
                 paraformaldehyde, act by crosslinking proteins, with the resulting crosslinked products
                 stabilizing the cellular ultrastructure. (see, e.g., Aloisio, C., and Nicholson, J., J.
                 Immunol. Methods. 128:281-285 (1990), the entire contents of which are incorporated
                 by reference, and references cited therein). Also provided herein is a method for
                 evaluating (screening) aldehyde and non-aldehyde (e.g., Streck's Tissue Fixative
                 ("STF")) fixatives for use in accordance with the methods of the invention. (See e.g.,
                 Science 260:976-979 (1993), the entire contents of which are incorporated herein by
                 reference)."

       Also note in Kiessling , the paragraph bridging Columns 5-6 where Kiessling
teaches
                 "In the preferred embodiments, the fixative solution contains between about
        Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 27 of 74


Application/Control Number: 10/661,165                                                              Page 25
Art Unit: 1634


                 2% and about 10% paraformaldehyde. However, the preferred "disinfecting
                 concentration" for a particular fixative is prescribed, at least in part, by
                 the nature of the biological fluid. Thus, for blood samples in which it is
                 desirable to simultaneously disinfect the sample, lyse the red blood cells and
                 preserve the leukocytes for analysis, the preferred fixative is paraformaldehyde
                 having a disinfecting concentration of between about 2% and about 4%. This
                 is because it is generally believed that paraformaldehyde concentrations less
                 than 2% are not immediately (i.e., within 5-10 minutes) disinfecting, while
                 concentrations greater than 4% fix (not lyse) the red blood cells."

        It should be noted that formalin is simply a dilute aqueous solution of
formaldehyde.

        As regards the particular formalin concentrations recited in Claims 98-99
The applicant should note that where the general conditions of a claim are disclosed in
the prior art, it is not inventive, in the absence of an unexpected result, to discover the
optimum or workable ranges by routine experimentation. In re AIler, 220 F.2d,454, 456,
105 USPQ 233, 235 (CCPA 1955).


        Umansky et al. and/or Kiessling teach the limitations recited in Claims 100.


                 Claim 101 is drawn to an embodiment of the method of Claim 100
wherein the centrifugation step is performed with the centrifuge braking power set to
zero.
        Admittedly , neither of Umansky et al. or Kiessling teach this limitation. However,
it must be noted (Official Notice) that it was routine in the art to perform centrifugation
step(s) wherein the centrifuge braking power set to zero. This is often done in steps
involving DNA/RNA extraction with organic solvents in order to prevent disruption of the
interface between the organic phase and the aqueous phase.


                 Claim 102 is drawn to an embodiment of the method of Claim 100
wherein the centrifugation step is performed at a particular speed which includes 0 to
greater than 8000rpm.
        Umansky et al. teach this limitation wherein these authors teach precipitating the
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 28 of 74


Application/Control Number: 10/661,165                                             Page 26
Art Unit: 1634


DNA and then collecting the precipitate via centrifugation at 10,000xg for 5 minutes.
See paragraph [0187].


                 Claim 190 is drawn to an embodiment of the method of Claim 58 wherein
the sample is obtained from a pregnant female. Claim 191 is drawn to an embodiment
of the method of Claim 190 wherein the pregnant female is a human. Claim 192 is
drawn to an embodiment of the method of Claim 191 wherein the sample is selected
from a defined group which includes urine.
        Umansky et al. teach this limitation. See at least the abstract.


                 Claim. 193 is drawn to an embodiment of the method of Claim 192
wherein said sample is blood. Claim 194 is drawn to an embodiment of the method of
Claim 193 wherein the free fetal DNA is obtained from the plasma from said blood.
Claim 195 is drawn to an embodiment of the method of Claim 193 wherein the free fetal
DNA is obtained from the serum from said blood.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 29 of 74


Application/Control Number: 10/661,165                                                        Page 27
Art Unit: 1634


        Admittedly, Umansky et al. do not explicitly teach these limitations. However,
these limitations would have been prima facie obvious to the ordinary artisan at the
time of the invention, in the absence of an unexpected result in light of the teachings in
Umansky et al. Umansky et al. teach that both maternal and fetal free DNA are present
in the blood of a pregnant female before some portion thereof passes over the kidney
barrier into the pregnant female's urine. In light of this teaching it would have been,
absent an unexpected result, prima facie obvious to the ordinary artisan at the time of
the invention to analyze the cell free portion of the blood (i.e. plasma or serum) from the
pregnant female rather than or, in addition to, the urine sample using the method of
Saiki et al. Also please note that it was well known prior to the instant invention to
analyze free fetal DNA present in a pregnant female's plasma or serum, see Lo et al. [
The Lancet 350 :485-487(1997)]. Please note that substitution of one well known
method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09.


                 Claim 196 is drawn to an embodiment of the method of Claim 63
wherein said cell lysis inhibitor is selected from a defined group which includes
glutaraldehyde, formaldehyde and formalin. Claim 201 is drawn to an embodiment of
the method of Claim 96 wherein said cell lysis inhibitor is selected from a defined group
which includes glutaraldehyde, formaldehyde and formalin.


        Kiessling teach this limitations, See Column 5, lines 36-56 of Kiessling wherein
Kiessling teaches :
                 "As used herein, the term "fixative" refers to an agent that is capable of
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 30 of 74


Application/Control Number: 10/661,165                                                               Page 28
Art Unit: 1634


                   preserving the structure of a biological molecule. Fixatives that are useful
                   for the purposes of the instant invention include the well-known fixatives that are
                   commonly used for flow cytometry and tissue fixation applications. (See, e.g., Lifson, J.,
                   et al., J. Immunol., Methods 86:143-149 (1986), the entire contents of which are
                   incorporated by reference). These include, for example, paraformaldehyde,
                   formaldehyde and glutaraldehyde. It is believed that fixatives, such as
                   paraformaldehyde, act by crosslinking proteins, with the resulting crosslinked products
                   stabilizing the cellular ultrastructure. (see, e.g., Aloisio, C., and Nicholson, J., J.
                   Immunol. Methods. 128:281-285 (1990), the entire contents of which are incorporated
                   by reference, and references cited therein). Also provided herein is a method for
                   evaluating (screening) aldehyde and non-aldehyde (e.g., Streck's Tissue Fixative
                   ("STF")) fixatives for use in accordance with the methods of the invention. (See
                   e.g.,Science 260:976-979 (1993), the entire contents of which are incorporated herein by
                 • reference)."

        Also note in Kiessling , the paragraph bridging Columns 5-6 where Kiessling
teaches
                  "In the preferred embodiments, the fixative solution contains between about
                  2% and about 10% paraformaldehyde. However, the preferred "disinfecting
                  concentration" for a particular fixative is prescribed, at least in part, by
                  the nature of the biological fluid. Thus, for blood samples in which it is
                  desirable to simultaneously disinfect the sample, lyse the red blood cells and
                  preserve the leukocytes for analysis, the preferred fixative is paraformaldehyde
                  aving a disinfecting concentration of between about 2% and about 4%. This
                  is because it is generally believed that paraformaldehyde concentrations less
                  than 2% are not immediately (i.e., within 5-10 minutes) disinfecting, while
                  concentrations greater than 4% fix (not lyse) the red blood cells."

        It should be noted that formalin is simply a dilute aqueous solution of
formaldehyde.




11.     Claim(s) 69-70 and 83 is/are rejected under 35 U.S.C. 103(a) as being
unpatentable over Umansky et al. [US 2002/0119478(2002)] in view of Kiessling [US
5,618,664(1998)] as applied above against Claim 58 and further in view of Saiki et al.
[NEJM 319: 537-541 (1988)].


                  Claim 69 is drawn to an embodiment of the method of Claim 58 wherein
said locus of interest is a SNP. Claim 70 is drawn to an embodiment of the method of
Claim 58 wherein said locus of interest is a mutation.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 31 of 74


Application/Control Number: 10/661,165                                               Page 29
Art Unit: 1634


        Umansky et al. in view of Kiessling reasonably suggest a method comprising all
of the limitations of Claim 69-70 except these authors do not teach an embodiment
wherein the locus of interest is a SNP or a mutation. However, as evidenced by at
least Saiki et al. the analysis of a the locus of interest that is a SNP or a ITAation was
well known prior, to the instant invention. See at least for example the abstract.
Therefore, absent an unexpected result, it would have been prima facie obvious to the
ordinary artisan at the time of the invention to modify the method reasonably suggested
by the combination of Umansky et al. in view of Kiessling wherein the locus analyzed
is a SNP or a mutation. Please note that substitution of one well known method/reagent
with known properties for a second well known method/reagent with well known
properties would have been prima facie obvious to the ordinary artisan at the time of the
invention in the absence of an unexpected result. As regards the motivation to make the
substitution recited above, the motivation to combine arises from the expectation that
the prior art elements will perform their expected functions to achieve their expected
results Mien combined for their common known purpose. Support for making this
obVioushess rejection comes from the M.P.E.P. at 2144.07 and 2144.09.

                 Claim 83 is drawn to an embodiment of the method of Claim 58 the
sequence of said locus of interest is determined using a method selected from a
defined group which includes dot blots.
        Saiki et al. teach this limitation.




12.     Claim(s) 71-82 is/are rejected under 35 U.S.C. 103(a) as being unpatentable
over Umansky et al. [US 2002/0119478(2002)] in view of Kiessling [US
5,618,664(1998)] as applied against Claim 58 above and further in view of JoneS et al.
[US 2003/0082576 (2003)].


                 Claim 71 is drawn to an embodiment of the method of Claim 58 wherein
the sequence of multiple loci of interest is determined.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 32 of 74


Application/Control Number: 10/661,165                                                 Page 30
Art Unit: 1634


                 Umansky et al. or Kiessling reasonably suggest a method as recited in
Claim 71 except these authors do not teach determining the sequence of multiple loci of
interest. However, as evidenced by at least Jones et al. such multiplexing was routine in
the art at the time of the invention. In light of these findings, and absent an unexpected,
it would have been prima facie obvious to one of ordinary skill in the art at the time of
the invention to modify the method reasonably suggested by the combination of
Umansky et al. in view of Kiessling. wherein multiple loci on multiple chromosomes are
analyzed. The ordinary artisan would have been motivated to make the modification
recited above in order to analyze multiple different disease/disorder associated genes
for mutations simultaneously (i.e. in a single assay).


         Umansky et al., Saiki et al. or Jones et al. teach the limitations recited in Claims
72-82.




13.      Claim(s) 132, 134-142 is/are rejected under 35 U.S.C. 103(a) as being
unpatentable over Umansky et al. [US 2002/0119478(2002)] in view of Saiki et al.
[NEJM 46(2) : 301-302 (2000)] as applied against Claim 1 above and further in view of
Chen et al. [Genome Research 10: 549-557(2000)].


                 Claim 132 is drawn to an embodiment of the method of Claim 1 wherein
the DNA sample is analyzed using a particular assay.
         Umansky et al. in view of Saiki et al. reasonably suggest a method for detecting
the presence or absence of a fetal chromosomal abnormality comprising all of the
limitations recited in Claim 132 except these authors do not teach the particular assay
recited in Claim 132. However, Chen et al. do teach the exact assay recited in Claim
132 Therefore, absent an unexpected result it would have been prima facie obvious to
the ordinary artisan at the time of the invention to modify the method reasonably
suggested by the combination of Umansky et al. in view of Saiki et al. wherein the
method of Chen et al. is used in place of the assay(s) reasonably suggested by the
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 33 of 74


Application/Control Number: 10/661,165                                                Page 31
Art Unit: 1634


combination of Umansky et al. in view of Saiki et al. Please note that substitution of
one well known method/reagent with known properties for a second well known
method/reagent with well known properties would have been prima facie obvious to the
ordinary artisan at the time of the invention in the absence of an unexpected result. As
regards the motivation to make the substitution recited above, the motivation to combine
arises from the expectation that the.prior art elements will perform their expected
functions to achieve their expected results when combined for their common known
purpose. Support for making this obviousness rejection comes from the M.P.E.P. at
2144.07 and 2144.09.


        Umansky et al., Saiki et al. and/or Chen et al. teach the limitations recited in
Claims 134-142.




14.     Claim(s) 133-142 and 206 is/are rejected under 35 U.S.C. 103(a) as being
unpatentable over Umansky et al. [US 2002/0119478(2002)] in view of Kiessling [US
5,618,664(1998)] as applied against Claim 58 above and further in view of Chen et al.
[Genome Research 10: 549-557(2000)].


                 Claim 133 is drawn to an embodiment of the method of Claim 58 wherein
the DNA sample is analyzed using a particular assay.
        Umansky et al. in view of Kiessling reasonably suggest a method for determining
the sequence of a locus of interest on free fetal DNA comprising all of the limitations
recited in Claim 133 except these authors do not teach the particular assay recited in
Claim 133. However, Chen et al. do teach the exact assay recited in Claim 133.
Therefore, absent an unexpected result it would have been prima facie obvious to the
ordinary artisan at the time of the invention to modify the method reasonably suggested
by the combination of Umansky et al. in view of Kiessling wherein the method of Chen
et al. is used in place of the assay(s) reasonably suggested by the combination of
Umansky et al. in view of Kiessling. Please note that substitution of one well known
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 34 of 74


Application/Control Number: 10/661,165                                                 Page 32
Art Unit: 1634


method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09.
        Umansky et al., Kiessling and/or Chen et al. teach the limitations recited in
Claims 134-142.


                 Claim 206 is drawn to an embodiment of the method of Claim 133
wherein said agent is a cell lysis inhibitor.
        Kiessling teach this limitation.




15.     Claim(s) 143, 145-146 is/are rejected under 35 U.S.C. 103(a) as being
unpatentable over Umansky et al. [US 2002/0119478(2002)] in view of Saiki et al.
[NEJM 46(2) : 301-302 (2000)] as applied. against Claim 1 above and further in view of
Livak et al. [US 5,538,848 (1996)].


                 Claim 143 is drawn to an embodiment of the method of Claim 1 wherein
the DNA sample is analyzed using a particular assay.

        Umansky et al. in view of Saiki et al. reasonably suggest a method of detecting
the presence or absence of a fetal chromosomal abnormality which comprises all of the
limitations recited in Claim 143 except these authors do not teach the particular assay
recited therein. However, Livak et al. do teach the exact assay recited in Claims 143.
Therefore, absent an unexpected result, it would have been prima facie obvious to the
ordinary artisan at the time of the invention to modify the method reasonably suggested
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 35 of 74


Application/Control Number: 10/661,165                                                 Page 33
Art Unit: 1634


by the combination of Umansky et al. in view of Saiki et al. wherein the assay of Livak
et al.. is used in place of the assay reasonably suggested by the combination of
Umansky et al. in view of Saiki et al. Please note that substitution of one well known
method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09.

        Livak et al. teach the limitations recited in Claims 145-146.




16.     Claim(s) 144-146 and 206 is/are rejected under 35 U.S.C. 103(a) as being
unpatentable over Umansky et al. [US 2002/0119478(2002)] in view of Kiessling [US
5,618,664(1998)] as applied against Claim 58 above and further in view of Livak et al.
[US 5,538,848 (1996)].


                 Claim 144 is drawn to an embodiment of the method of Claim 58 wherein
the DNA sample is analyzed using a particular assay.

        Umansky et al. in view of Kiessling reasonably suggest a method of detecting the
presence or absence of a fetal chromosomal abnormality which comprises all of the
limitations recited in Claim 144 except these authors do not teach the particular assay
recited therein. However, Livak et al. do teach the exact assay recited in Claims 144.
Therefore, absent an unexpected result, it would have been prima facie obvious to the
ordinary artisan at the time of the invention to modify the method reasonably suggested
by the combination of Umansky et al. in view of Saiki et al. wherein the assay of Livak et
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 36 of 74


Application/Control Number: 10/661,165                                                 Page 34
Art Unit: 1634


 al.. is used in place of the assay reasonably suggested by the combination of Umansky
et al. in view of Saiki et al. Please note that substitution of one well known
method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
. the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09.

        Livak et al. teach the limitations recited in Claims 145-146.

                 Claim 206 is drawn to an embodiment of the method of Claim 144
wherein said agent is a cell lysis inhibitor.
        Kiessling teach this limitation.




17.     Claim(s) 148-151 is/are rejected under 35 U.S.C. 103(a) as being unpatentable
over Umansky et al. [US 2002/0119478(2002)] in view of Saiki et al. [NEJM 46(2) : 301-
302 (2000)] and Chen et al. [Genome Research 1,0: 549-557(2000)]as applied against
Claim 132 above and further in view of Kiessling [US 5,618,664(1998)].


                 Claim 148 is drawn to an embodiment of the method of Claim 132
wherein an agent that inhibits cell lysis has been added to the sample to inhibit the lysis
of cells, if present , and wherein said agent is selected from a defined group which
includes a cell lysis inhibitor. Claim 149 is drawn to an embodiment of the method of
Claim 148 wherein said agent is a cell lysis inhibitor.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 37 of 74


Application/Control Number: 10/661,165                                                             Page 35
Art Unit: 1634


        Umansky et al. in view of Saiki et al. and Chen et al. reasonably suggest a
method for detecting the presence or absence of a fetal chromosomal abnormality
comprising all of the limitations recited in Claim 148 except these authors do not teach
adding a cell lysis inhibitor to their sample . However, Kiessling do teach adding an
agent to a biological sample which simultaneously disinfects said sample and fixes (i.e.
inhibits the cell lysis of) WBCs therein. Therefore, absent an unexpected, it would have
been prima facie obvious to one of ordinary skill in the art at the time of the invention to
modify the method reasonably suggested by the combination of Umansky et al. in view
of Saiki et al. and Chen et al. wherein an agent which inhibits cell lysis is mixed with the
plasma sample prior to its analysis. The ordinary artisan would have been motivated to
make the modification recited above in order to disinfect the plasma sample for the
protection of the laboratory personnel handling and processing the plasma sample.


                 Claims 150-151 are drawn to embodiments of the method of Claim 149
wherein said cell lysis inhibitor is formalin at a particular concentration.
        Kiessling teach this limitations, See Column 5, lines 36-56 of Kiessling wherein
Kiessling teaches :
                 "As used herein, the term "fixative" refers to an agent that is capable of
                 preserving the structure of a biological molecule. Fixatives that are useful
                 for the purposes of the instant invention include the well-known fixatives that are
                 commonly used for flow cytometry and tissue fixation applications. (See, e.g., Lifson, J.,
                 et al., J. Immunol., Methods 86:143-149 (1986), the entire contents of which are
                 incorporated by reference). These include, for example, paraformaldehyde,
                 formaldehyde and glutaraldehyde. It is believed that fixatives, such as
                 paraformaldehyde, act by crosslinking proteins, with the resulting crosslinked products
                 stabilizing the cellular ultrastructure. (see, e.g., Aloisio, C., and Nicholson, J., J.
                 Immunol. Methods. 128:281-285 (1990), the entire contents of which are incorporated
                 by reference, and references cited therein). Also provided herein is a method for
                 evaluating (screening) aldehyde and non-aldehyde (e.g., Streck's Tissue Fixative
                 ("STF")) fixatives for use in accordance with the methods of the invention. (See
                 e.g.,Science 260:976-979 (1993), the entire contents of which are incorporated herein by
                 reference)."

        Also note in Kiessling , the paragraph bridging Columns 5-6 where Kiessling
teaches
                 "In the preferred embodiments, the fixative solution contains between about
                 2% and about 10% paraformaldehyde. However, the preferred "disinfecting
                 concentration" for a particular fixative is prescribed, at least in part, by
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 38 of 74


Application/Control Number: 10/661,165                                                              Page 36
Art Unit: 1634


                 the nature of the biological fluid. Thus, for blood samples in which it is
                 desirable to simultaneously disinfect the sample, lyse the red blood cells and
                 preserve the leukocytes for analysis, the preferred fixative is paraformaldehyde
                 aving a disinfecting concentration of between about 2% and about 4%. This
                 is because it is generally believed that paraformaldehyde concentrations less
                 than 2% are not immediately (i.e., within 5-10 minutes) disinfecting, while
                 concentrations greater than 4% fix (not lyse) the red blood cells."

        It should be noted that formalin is simply a dilute aqueous solution of
formaldehyde.

        As regards the particular formalin concentrations recited in Claims 150 and 151,
the applicant should note that where the general conditions of a claim are disclosed in
the prior art, it is not inventive, in the absence of an unexpected result, to discover the
optimum or workable ranges by routine experimentation. In re AIler, 220 F.2d 454, 456,
105 USPQ 233, 235 (CCPA 1955).




18.     Claim(s) 148-151 is/are rejected under 35 U.S.C. 103(a) as being unpatentable
over Umansky et al. [US 2002/0119478(2002)] in view of Saiki et al. [NEJM 46(2) : 301-
302 (2000)] as applied against Claim 143 above and further in view of Livak et al. [US
5,538,848 (1996)] as applied against Claim 143 above and further in view of Kiessling
[US 5,618,664(1998)].


                 Claim 148 is drawn to an embodiment of the method of Claim 132
wherein an agent that inhibits cell lysis has been added to the sample to inhibit the lysis
of cells, if.present , and wherein said agent is selected from a defined group which
includes a cell lysis inhibitor. Claim 149 is drawn to an embodiment of the method of
Claim 148 wherein said agent is a cell lysis inhibitor.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 39 of 74


Application/Control Number: 10/661,165                                                             Page 37
Art Unit: 1634


        Umansky et al. in view of Saiki et al. and Livak et al. reasonably suggest a
method for detecting the presence or absence of a fetal chromosomal abnormality
comprising all of the limitations recited in Claim 148 except these authors do not teach
adding a cell lysis inhibitor to their sample . However, Kiessling do teach adding an
agent to a biological sample which simultaneously disinfects said sample and fixes (i.e.
inhibits the cell lysis of) WBCs therein. Therefore, absent an unexpected, it would have
been prima facie obvious to one of ordinary skill in the art at the time of the invention to
modify the method reasonably suggested by the combination of Umansky et al. in view
of Saiki et al. and Livak et al. wherein an agent which inhibits cell lysis is mixed with the
plasma sample prior to its analysis. The ordinary artisan would have been motivated to
make the modification recited above in order to disinfect the plasma sample for the
protection of the laboratory personnel handling and processing the plasma sample.


                 Claims 150-151 are drawn to embodiments of the method of Claim 149,
wherein said cell lysis inhibitor is formalin at a particular concentration.
        Kiessling teach this limitations, See Column 5, lines 36-56 of Kiessling wherein
Kiessling teaches :
                 "As used herein, the term "fixative" refers to an agent that is capable of
                 preserving the structure of a biological molecule. Fixatives that are useful
                 for the purposes of the instant invention include the well-known fixatives that are
                 commonly used for flow cytometry and tissue fixation applications. (See, e.g., Lifson, J.,
                 et al., J. Immunol., Methods 86:143-149 (1986), the entire contents of which are
                 incorporated by reference). These include, for example, paraformaldehyde,
                 formaldehyde and glutaraldehyde. It is believed that fixatives, such as
                 paraformaldehyde, act by crosslinking proteins, with the resulting crosslinked products
                 stabilizing the cellular ultrastructure. (see, e.g., Aloisio, C., and Nicholson, J., J.
                 Immunol. Methods. 128:281-285 (1990), the entire contents of which are incorporated
                 by reference, and references cited therein). Also provided herein is a method for
                 evaluating (screening) aldehyde and non-aldehyde (e.g., Streck's Tissue Fixative
                 ("STF")) fixatives for use in accordance with the methods of the invention. (See
                 e.g.;Science 260:976-979 (1993), the entire contents of which are incorporated herein by
                 reference)."

        Also note in Kiessling , the paragraph bridging Columns 5-6 where Kiessling
teaches
                 "In the preferred embodiments, the fixative solution contains between about
                 2% and about 10% paraformaldehyde. However, the preferred "disinfecting
                 concentration" for a particular fixative is prescribed, at least in part, by
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 40 of 74


Application/Control Number: 10/661,165                                                              Page 38
Art Unit: 1634


                 the nature of the biological fluid. Thus, for blood samples in which it is
                 desirable to simultaneously disinfect the sample, lyse the red blood cells and
                 preserve the leukocytes for analysis, the preferred fixative is paraformaldehyde
                 aving a disinfecting concentration of between about 2% and about 4%. This
                 is because it is generally believed that paraformaldehyde concentrations less
                 than 2% are not immediately (i.e., within 5-10 minutes) disinfecting, while
                 concentrations greater than 4% fix (not lyse) the red blood cells."

        It should be noted that formalin is simply a dilute aqueous solution of
formaldehyde.

        As regards the particular formalin concentrations recited in Claims 150 and 151,
the applicant should note that where the general conditions of a claim are disclosed in
the prior art, it is not inventive, in the absence of an unexpected result, to discover the
optimum or workable ranges by routine experimentation. In re AIler, 220 F.2d 454, 456,
105 USPQ 233, 235 (CCPA 1955).




19.     Claim(s) 1-4, 8, 52, 56-57, 152 , 181-183, 185-187, 202-203, 205 and 207-208
is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Amicucci et al.
[Clinical Chemistry 46(2) :301-302 (2000)] in view of Saiki et al. [NEJM 319: 537-541
(1988)] .


                 Claim 1 is drawn to a method for detecting the presence or absence of a
fetal chromosomal abnormality which method comprises quantitating the relative
amount of the alleles at a heterozygous locus of interest wherein said heterozygous
locus of interest has been determined by determining the sequence of the alleles at
a locus of interest from template DNA obtained from a pregnant female, wherein said
relative amount is expressed as a ratio, wherein said ratio indicates the presence or
absence of a fetal chromosomal abnormality, and wherein said template DNA
comprises a mixture of maternal DNA and fetal DNA.
         Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 41 of 74


Application/Control Number: 10/661,165                                                   Page 39
Art Unit: 1634


         Amicucci et al. teach a method of detecting the presence or absence of a fetal
chromosomal abnormality which method comprises all of the limitations recited in Claim
1 except these authors do not teach expressing the relative amounts of the alleles as a
ratio.
         However, Saiki et al. do teach a method diagnosing sickle cell anemia wherein
the relative amount of the alleles at a heterozygous locus of interest are determined
and results of the assay are expressed as a ratio (i.e. Pa 13a or Pa fr or 13S 13S) In light of
these teachings and absent an unexpected result it would have been prima facie
obvious to the ordinary artisan at the time of the invention to modify the method of
Umansky-et al. wherein the results of the assay are expressed as a ratio as taught by
Saiki et al. The ordinary artisan would have been motivated to make the modification of
Umansky in order to quickly and succinctly relay the results of their prenatal tests to
individual reading the results of said test(s). As regards the limitation which reads
wherein said template DNA comprises a mixture of maternal DNA and fetal DNA. This
limitation is inherent to Umansky in that both maternal and fetal free DNA present in the
maternal blood stream will pass over into the maternal urine (i.e. maternal urine
comprises both free fetal DNA as well as free maternal DNA).
         Amicucci et al. or Saiki et al. teach the limitations recited in Claims 2-4, 8, 52,
and 56-57.


                 Claim 152 is drawn to a method for detecting the presence or absence of
a fetal chromosomal abnormality which method comprises two steps, To begin, the
sequence of alleles of a locus of interest from template DNA is determined wherein the
template DNA comprises a mixture of maternal DNA and fetal DNA and wherein said
mixture is obtained from a pregnant female. Finally, the relative amount of the alleles at
a heterozygous locus of interest that was identified from the locus of interest of step (a)
is quantitated wherein the relative amount is expressed as a ratio and wherein the said
ratio indicates the presence or absence of a fetal chromosomal abnormality
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 42 of 74


Application/Control Number: 10/661,165                                                     Page 40
Art Unit: 1634


        Amicucci et al. teach a method of detecting the presence or absence of a fetal
chromosomal abnormality which method comprises all of the limitations recited in Claim
152 except these authors do not teach expressing the relative amounts of the alleles as
a ratio. However, Saiki et al. do teach a method of diagnosing sickle cell anemia
wherein the relative amount of the alleles at a heterozygous locus of interest are
determined and results of the assay are expressed as a ratio (i.e. 13a   13a   or [3a Rs or f3s
(3s). In light of these teachings and absent an unexpected result it would have been
prima facie obvious to the ordinary artisan at the time of the invention to modify the
method of Amicucci et al. wherein the results of the assay are expressed as a ratio as
taught by Saiki et al. The ordinary artisan would have been motivated to make the
modification of Amicucci et al. in order to quickly and succinctly relay the results of their
prenatal tests to individual reading the results of said test(s). As regards the limitation,
which reads wherein said template DNA comprises a mixture of maternal DNA and fetal
DNA. This limitation is inherent to Amicucci in that both maternal and fetal free DNA are
present in maternal plasma. In support of this position please note the teaching present
in Umansky et al. [US 2002/0119478(2002)]


                 Claim 181 is drawn to an embodiment of the method of Claim 1
wherein the sample is selected from a defined group that includes blood and plasma.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 43 of 74


Application/Control Number: 10/661,165                                               Page 41
Art Unit: 1634


Claim 182 is drawn to an embodiment of the method of Claim 181 wherein the sample
is blood. Claim 183 is drawn to an embodiment of the method of Claim 182 wherein the
template DNA is obtained from plasma from said blood. Claim 185 is drawn to an
embodiment of the method of Claim 8 wherein the sample is selected from a defined
group that includes blood and plasma. Claim 186 is drawn to an embodiment of the
method of Claim 181 wherein the sample is blood. Claim 187 is drawn to an
embodiment of the method of Claim 182 wherein the template DNA is obtained from
plasma from said blood. Claim 202 is drawn to an embodiment of the method of Claim
152 wherein the sample is selected from a defined group that includes blood and
plasma. Claim 203 is drawn to an embodiment of the method of Claim 202 wherein the
sample is blood. Claim 205 is drawn to an embodiment of the method of Claim 203
wherein the template DNA is obtained from plasma from said blood.
        Amicucci et al. teach these limitations in the 3rd paragraph wherein these
authors teach isolating blood from the pregnant female which is then centrifuged and
plasma isolated therefrom. These authors then teach isolating fetal DNA from the
plasma.


                 Claim 207 is drawn to an embodiment of the method of Claim 1 or 152
wherein said mixture comprises at least about 15% fetal DNA. Claim 208 is drawn to
an embodiment of the method of Claim 1 or 152 wherein said mixture comprises a
maximum of about 98-99%.
        Claims 207-208 are very broad and encompass any percentage of fetal DNA
present in said mixture. As evidenced by the teachings of Amicucci et al. the DNA
extracted from the plasma of a pregnant female will comprise some percentage of fetal
free DNA.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 44 of 74


Application/Control Number: 10/661,165                                                 Page 42
Art Unit: 1634


20.     Claim(s) 184, 188 and 204 is/are rejected under 35 U.S.C. 103(a) as being
unpatentable over Amicucci et al. [Clinical Chemistry 46(2) :301-302 (2000)] in view of
Saiki et al. [NEJM 319: 537-541 (1988)] as applied against Claims 182, 186 and 203
above and further in view of Lo et al. {The Lancet 350 : 485-487 (1997)].


                 Claim 184 is drawn to an embodiment of the method of Claim 182
wherein the template DNA is obtained from serum from said blood. Claim 188 is drawn
to an embodiment of the method of Claim 186 wherein the template DNA is obtained
from serum from said blood. Claim 204 is drawn to an embodiment of the method of
Claim 203 wherein the template DNA is obtained from serum from said blood.
        Amicucci et al. in view of Saiki et al. reasonably suggest the methods recited in
Claims 184, 188 and 204 except these authors do not teach isolating template DNA
from blood serum, rather these authors teach isolating template DNA from blood
plasma. However, as evidenced by at least Lo et al. the isolation and analysis of fetal
template DNA from maternal blood serum was well known at the time of the invention.
Therefore, absent an unexpected result it would have been prima facie obvious to the
ordinary artisan at the time of the invention to modify the method reasonably suggested
by the combination of Amicucci et al. in view of Saiki et al. wherein maternal serum is
used in place of maternal plasma. Please note"that substitution of one well known
method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 45 of 74


Application/Control Number: 10/661,165                                                Page 43
Art Unit: 1634


21.     Claim(s) 5-6, 20-24, 26-30, 32-34, 36-39, 41 and 44-52 and 56-57 is/are
rejected under 35 U.S.C. 103(a) as being unpatentable over Amicucci et al. [Clinical
Chemistry 46(2) :301-302. (2000)] in view of Saiki et al. [NEJM 319 : 537-541 (1988)]
as applied against Claim 1 above and further in view of Jones et al. [US-2003/0082576
(2003)].


                 Claim 5 is drawn to an embodiment of the method of Claim 1 wherein
alleles of multiple loci of interest are sequenced and their relative amounts are
expressed as a ratio.
        Amicucci et al. in view of Saiki et al. reasonably suggest a method of detecting
the presence or absence of a fetal chromosomal abnormality comprising all of the
limitations recited in Claim 5 except these authors do not teach sequencing multiple loci
of interest. However, as evidenced by at least Jones et al. such multiplexing was
routine in the art at the time of the invention. In light ofthese findings, and absent an
unexpected, it would have been prima facie obvious to one of ordinary skill in the art at
the time of the invention to modify the method reasonably suggested by the combination
of Amicucci et al. in view of Saiki et al. wherein multiple loci on multiple chromosomes
are analyzed. The ordinary artisan would have been motivated to make the modification
recited above in order to analyze multiple different disease/disorder associated genes
for mutations simultaneously (i.e. in a single assay).
        Amicucci et al. ,Saiki et al. or Jones et al. teach the limitations recited in Claims
6, 20-24, 26-30, 32-34, 36-39, 41 and 44-52 and 56-57.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 46 of 74


Application/Control Number: 10/661,165                                                Page 44
Art Unit: 1634


22.      Claim(s) 9-12, 14-15, 18-19 and 189 is/are rejected under 35 U.S.C. 103(a) as
being unpatentable over Amicucci et al. [Clinical Chemistry 46(2) :301-302 (2000)] in
view of Saiki et al. [NEJM 319: 537-541 (1988)] as applied against Claim 4 above and
further in view of Kiessling [US 5,618,664(1998)].


                 Claim 9 is drawn to an embodiment of the method of Claim 4 wherein the
sample is mixed with an agent that inhibits cell lysis wherein the agent is selected from
a defined group which includes a cell lysis inhibitor.
         Amicucci et al. in view of Saiki et al. reasonably suggest a method of detecting
the presence or absence of a fetal chromosomal abnormality comprising all of the
limitations recited in Claim 9 except these authors do not teach mixing their sample with
an agent that inhibits cell lysis wherein the agent is selected from a defined group which
includes a cell lysis inhibitor. However as evidenced by Kiessling the addition of an
agent to a biological sample which simultaneously disinfects and inhibits the lysis of
cells therein (inhibits the lysis of WBCs) was well known prior to the instant invention.
Therefore, absent an unexpected, it would have been prima facie obvious to one of
ordinary skill in the art at the time of the invention to modify the method reasonably
suggested by the combination of Amicucci et al. in view of Saiki et al. wherein an agent
which inhibits cell lysis is mixed with the serum sample prior to its analysis. The
ordinary artisan would have been motivated to make the modification recited above in
order to disinfect the plasma sample of Amicucci et al. in view of Saiki et al. for the
protection of the laboratory personnel performing the assay.


         Amicucci et al., Saiki et al. or Kiessling teach the limitations recited in Claims
10-11.


                 Claim 12 is drawn to an embodiment of the method of Claim 9 wherein
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 47 of 74


Application/Control Number: 10/661,165                                                Page 45
Art Unit: 1634


the sample is blood. Claim 14 is drawn to an embodiment of the method of Claim 12
wherein said blood is obtained from a pregnant female sometime drng her pregnancy.
Claim 15 is drawn to an embodiment of the method of Claim 12 wherein the template
DNA is obtained from plasma from said blood.
        Amicucci et al. teach these limitations in the 3rd paragraph wherein these
authors teach isolating blood from the pregnant female which is then centrifuged and
plasma isolated therefrom. These authors then teach isolating fetal DNA from the
plasma.


                 Claim 18 is drawn to an embodiment of the method of Claim 15 or 16
wherein prior to determining the sequence of the locus of interest on fetal DNA the
sequence of the locus of interest on maternal template DNA is determined. Claim 19 is
drawn to an embodiment of the method of Claim 15 or 16 wherein prior to determining
the sequence of the locus of interest on fetal DNA the sequence of the locus of interest
on maternal (? paternal) template DNA is determined.
        As regards the limitations present in Claims 18-19, it must be noted that none of
Amicucci et al. or Saiki et al. teach testing the maternal and/or paternal DNA prior to
testing the fetal DNA. Saiki et al. do teach testing both maternal and paternal DNA just
not prior to testing the fetal DNA. However, absent an unexpected result it would have
been prima facie obvious to one of ordinary skill in the art at the time of the invention to
modify the method reasonably suggested by the combination of Umansky et al. in view
of Saiki et al. wherein maternal and/or paternal DNA is tested prior to or
simultaneously with the fetal DNA. It would have been prima facie obvious to an
ordinary practitioner to switch the order of ingredient addition see MPEP 2144.04 which
refers to In re Gibson, 39 F.2d 975,5 USPQ 230 (CCPA 1930). Selection of any order
of mixing ingredients is•prima facie obvious".


                 Claim 189 is drawn to an embodiment of the method of Claim 11 wherein
said cell lysis inhibitor is selected from a defined group which includes gluteraldehyde,
formaldehyde and formalin.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 48 of 74


Application/Control Number: 10/661,165                                                              Page 46
Art Unit: 1634


        Kiessling teach these limitations, See Column 5, lines 36-56 of Kiessling wherein
Kiessling teaches :
                 "As used herein, the term "fixative" refers to an agent that is capable of
                 preserving the structure of a biological molecule. Fixatives that are useful
                 for the purposes of the instant invention include the well-known fixatives that are
                 commonly used for flow cytometry and tissue fixation applications. (See, e.g., Lifson, J.,
                 et al., J. Immunol., Methods 86:143-149 (1986), the entire contents of which are
                 incorporated by reference). These include, for example, paraformaldehyde,
                 formaldehyde and glutaraldehyde. It is believed that fixatives, such as
                 paraformaldehyde, act by crosslinking proteins, with the resulting crosslinked products
                 stabilizing the cellular ultrastructure. (see, e.g., Aloisio, C., and Nicholson, J., J.
                 Immunol. Methods. 128:281-285 (1990), the entire contents of which are incorporated
                 by reference, and references cited therein). Also provided herein is a method for
                 evaluating (screening) aldehyde and non-aldehyde (e.g., Streck's Tissue Fixative
                 ("STF")) fixatives for use in accordance with the methods of the invention. (See
                 e.g.,Science 260:976-979 (1993), the entire contents of which are incorporated herein by
                 reference)."

        Also' note in Kiessling , the paragraph bridging Columns 5-6 where Kiessling
teaches
                 "In the preferred embodiments, the fixative solution contains between about
                 2% and about 10% paraformaldehyde. However, the preferred "disinfecting
                 concentration" for a particular fixative is prescribed, at least in part, by
                 the nature of the biological fluid. Thus, for blood samples in which it is
                 desirable to simultaneously disinfect the sample, lyse the red blood cells and
                 preserve the leukocytes for analysis, the preferred fixative is paraformaldehyde
                 aving a disinfecting concentration of between about 2% and about 4%. This
                 is because it is generally believed that paraformaldehyde concentrations less
                 than 2% are not immediately (i.e., within 5-10 minutes) disinfecting, while
                 concentrations greater than 4% fix (not lyse) the red blood cells."

        It should be noted that formalin is simply a dilute aqueous solution of
formaldehyde.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 49 of 74


Application/Control Number: 10/661,165                                                 Page 47
Art Unit: 1634


23.     Claim(s) 16 and 18-19 is/are rejected under 35 U.S.C. 103(a) as being
unpatentable over Amicucci et al. [Clinical Chemistry 46(2) :301-302 (2000)] in view of
Saiki et al. [NEJM 319: 537-541 (1988)] and Kiessling [US 5,618,664(1998)] as
applied against Claim 12 above and further in view of Lo et al. [The Lancet 350: 485-
487 (1997)].


                 Claim 16 is drawn to an embodiment of the method of Claim 12 wherein
the template DNA is obtained from serum from said blood.
        Amicucci et al. in view of Saiki et al. and Kiessling reasonably suggest the
methods recited in Claims 16 except these authors do not teach isolating template DNA
from blood serum, rather these authors teach isolating template DNA from blood
plasma. However , as evidenced by at least Lo et al. the isolation and analysis of fetal
template DNA from maternal blood serum was well known at the time of the invention.
Therefore, absent an unexpected result it would have been prima facie obvious to the
ordinary artisan at the time of the invention to modify the method reasonably suggested
by the combination of Amicucci et al. in view of Saiki et al. wherein the maternal serum
is used in place of maternal plasma. Please note that substitution of one well known
method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09.



                 Claim 18 is drawn to an embodiment of the method of Claim 15 or 16
wherein prior to determining the sequence of the locus of interest on fetal DNA the
sequence of the locus of interest on maternal template DNA is determined. Claim 19 is
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 50 of 74


Application/Control Number: 10/661,165                                                Page 48
Art Unit: 1634


drawn to an embodiment of the method of Claim 15 or 16 wherein prior to determining
the sequence of the locus of interest on fetal DNA the sequence of the locus of interest
on maternal (? paternal) template DNA is determined.
        As regards the limitations present in Claims 18-19, it must be noted that none of
Amicucci et al., Saiki et al. or Lo et al. teach testing the maternal and/or paternal DNA
prior to testing the fetal DNA. Saiki et al. do teach testing both maternal and paternal
DNA just not prior to testing the fetal DNA. However, absent an unexpected result it
would have been prima facie obvious to one of ordinary skill in the art at the time of the
invention to modify the method reasonably suggested by the combination of Umansky
et al. in view of Saiki et al. wherein maternal and/or paternal DNA is tested prior to or
simultaneously with the fetal DNA. It would have been prima facie obvious to an
ordinary practitioner to switch the order of ingredient addition see MPEP 2144.04 which
refers to In re Gibson, 39 F.2d 975,5 USPQ 230 (CCPA 1930). Selection of any order
of mixing ingredients is prima facie obvious".




24.     Claim(s) 43 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over
Amicucci et al. [Clinical Chemistry 46(2) :301-302 (2000)] in view of Saiki et al. [NEJM
319: 537-541 (1988)] and Jones et al. [US 2003/0082576 (2003)] as applied against
Claim 20 or 21 above and further in view of MacLeod et al. [US 6,221,600 (2001)] and
Polisson [US 5,098,839 (1992)].


                 Claim 43 is drawn to an embodiment of the method of Claim 1 wherein
the restriction enzyme recognition site is for a restriction enzyme selected from a
defined group which includes : BsaJ I and Bssk I and Dde I and EcoNl and Fnu4H I
and Hinf I and ScrF I.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 51 of 74


Application/Control Number: 10/661,165                                                Page 49
Art Unit: 1634


        Amicucci et al. in view of Saiki et al. and Jones et al. reasonably suggest a
method comprising all of the limitations of Claim 43 except these authors do not teach
the restriction enzymes recited. However, as evidenced by MacLeod et al. and
Polisson the restriction enzymes recited well known prior to the instant invention.
Therefore, absent an unexpected result, it would have been prima facie obvious to the
ordinary artisan at the time of the invention to modify the method reasonably suggested
by the combination of Amicucci et al. in view of Saiki et al. and Jones et al. wherein
the Type IIS restriction enzymes taught by MacLeod et al. and Polisson are used
rather the Type IIS restriction enzymes taught in Jones et al. Please note that
substitution of one well known method/reagent with known properties for a second well
known method/reagent with well known properties would have been prima facie obvious
to the ordinary artisan at the time of the invention in the absence of an unexpected
result. As regards the motivation to make the substitution recited above, the motivation
to combine arises from the expectation that the prior art elements will perform their
expected functions to achieve their expected results when combined for their common
known purpose. Support for making this obviousness rejection comes from the
M.P.E.P. at 2144.07 and 2144.09.




25.    Claim(s) 58-65, 67-68, 87-102, 190-194, 196, and 201 is/are rejected under 35
U.S.C. 103(a) as being unpatentable over Amicucci et al. [Clinical Chemistry 46(2) :301-
302 (2000)] in view of Kiessling [US 5,618,664(1998)].


                 Claim 58 is drawn to a method which comprises determining the
sequence of a locus of interest on free fetal DNA from a sample comprising free fetal
DNA wherein an agent that inhibits cell lysis has been added to said sample to inhibit
the lysis of cells present therein, wherein said agent is selected from a defined group
which includes membrane stabilizer, cross-linker, and cell lysis inhibitor.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 52 of 74


Application/Control Number: 10/661,165                                                     Page 50
Art Unit: 1634


      Amicucci et al.- teach a method of determining the sequence of a fetal locus of
interest (i.e. diagnosing Myotonic dystrophy from a maternal blood plasma sample
which utilizes free fetal DNA present in the maternal plasma. In summary, Amicucci et
al. teach a method comprising all of the limitations of Claim 58 except these authors do
not teach adding an agent that inhibits cell lysis to their maternal samples. However as
evidenced by Kiessling the addition of 'an agent to a biological sample which
simultaneously disinfects and inhibits the lysis of cells therein (inhibits the lysis of
WBCs) was well known prior to the instant invention. Therefore, absent an unexpected
result, it would have been prima facie obvious to the ordinary artisan at the time of the
invention to modify the method of Amicucci et al. wherein the maternal sample is
treated according to the method of Kiessling. The ordinary artisan would have been
motivated to make the modification recited above in order to reduce the risk of viral
infection for those laboratory personnel performing the assay of Amicucci et al. It is
noted that the fixative(s) taught by Kiessling lyses RBCs while fixing (i.e. inhibiting the
lysis of) WBCs.


                 Claim 59 is drawn to an embodiment of the method of Claim 58 wherein
the sample is selected from a defined group which includes blood and plasma. Claim
60 is drawn to an embodiment of the method of Claim 59 wherein
the sample is blood. Claim 65 is drawn to an embodiment of the method of Claim 60
wherein said template DNA is obtained from plasma of said blood.
       Amicucci et al. teach these limitations in the 3rd paragraph wherein these
authors teach isolating blood from the pregnant female which is then centrifuged and
plasma isolated therefrom. These authors then teach isolating fetal DNA from the
plasma.


                 Claim 61 is drawn to an embodiment of the method of Claim 58 wherein
the sample comprises free maternal template DNA and free fetal template DNA.
       Admittedly, none of Amicucci et al. or Kiessling teach this limitation. However,
this limitation is considered inherent to Amicucci et al. in that the blood of a pregnant
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 53 of 74


Application/Control Number: 10/661,165                                                    Page 51
Art Unit: 1634


female will normally comprises both maternal free DNA and fetal free DNA which results
from the leakage of cellular DNA into the maternal blood following cell death. In support
of this position note the teachings in Umansky et al. [US 2002/0119478 (2002)].


        Amicucci et al. or Kiessling teach the limitations recited in Claims 59, 62-64,
and 190-192.


                 Claim 67 is drawn to an embodiment of the method of Claim 58 wherein
prior to determining the sequence of the locus of interest on fetal DNA the sequence of
the locus of interest on maternal template DNA is determined. Claim 68 is drawn to an
embodiment of the method of Claim 58 wherein prior to determining the sequence of the
locus of interest on fetal DNA the sequence of the locus of interest on paternal template
DNA is determined.
        As regards the limitations present in Claims 67-68, it must be noted (Official
Notice) that while none of Amicucci et al. or Kiessling teach testing the maternal and/or
paternal DNA prior to testing the fetal DNA, it would have been, absent an unexpected
result, prima facie obvious to one of ordinary skill in the art at the time of the invention
to modify the method reasonably suggested by the combination of Amicucci et al. in
view of Kiessling wherein maternal and/or paternal DNA is tested prior to, or
simultaneously with the fetal DNA.


                 Claim 87 is drawn to a method for preparing a sample for analysis
comprising isolating free nucleic acid from a sample that contains nucleic acid wherein
an agent that inhibits cell lysis is added to the sample to inhibit the lysis of cells, if cells
are present wherein the agent is selected from a defined group which includes a cell
lysis inhibitor.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 54 of 74


Application/Control Number: 10/661,165                                                 Page 52
Art Unit: 1634


        Amicucci et al. teach a method for preparing a sample for analysis which method
comprises all of the limitations recited in Claim 87 except these authors do not teach
adding an agent that inhibits cell lysis is added to the sample to inhibit the lysis of cells,
if cells are present wherein the agent is selected from a defined group which includes a
cell lysis inhibitor. However as evidenced by Kiessling the addition of an agent to a
biological sample which simultaneously disinfects and inhibits the lysis of cells therein.
Therefore, absent an unexpected result, it would have been prima facie obvious to the
ordinary artisan at the time of the invention to modify the method of Amicucci et al.
wherein the maternal sample is treated according to the method of Kiessling. The
ordinary artisan would have been motivated to make the modification recited above in
order to reduce the risk of viral infection for those laboratory personnel performing the
assay of Amicucci et al. It is noted that the fixative(s) taught by Kiessling lyses RBCs
while fixing (i.e. inhibiting the lysis of) WBCs.


                 Amicucci et al. and/or Kiessling teach the limitations recited in Claims 88-
89.


                 Claim 90 is drawn to an embodiment of the method of Claim 87 wherein
the sample is selected from a defined group which includes blood and plasma. Claim
91 is drawn to an embodiment of the method of Claim 90 wherein the sample is blood.
Claim 92 is drawn to an embodiment of the method of Claim 91 wherein said blood is
from a pregnant female. Claim 93 is drawn to an embodiment of the method of Claim
92 wherein said blood is, obtained from a pregnant female some time during her
pregnancy Claim 94 is drawn to an embodiment of the method of Claim 60 wherein
said template DNA is obtained from plasma of said blood.
        Amicucci et al. teach these limitations in the 3rd paragraph wherein these
authors teach isolating blood from the pregnant female which is then centrifuged and
plasma isolated therefrom. These authors then teach isolating fetal DNA from the
plasma.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 55 of 74


Application/Control Number: 10/661,165                                                              Page 53
Art Unit: 1634


                 Amicucci et al. and/or Kiessling teach the limitations recited in Claims 95-
96.


                 Claim 97 is drawn to an embodiment of the method of Claim 87 wherein
said cell lysis inhibitor is formalin.
        Kiessling teach this limitations, See Column 5, lines 36-56 of Kiessling wherein
Kiessling teaches :
                 "As used herein, the term "fixative" refers to an agent that is capable of
                 preserving the structure of a biological molecule. Fixatives that are useful
                 for the purposes of the instant invention include the well-known fixatives that are
                 commonly used for flow cytometry and tissue fixation applications. (See, e.g., Lifson, J.,
                 et al., J. Immunol., Methods 86:143-149 (1986), the entire contents of which are
                 incorporated by reference). These include, for example, paraformaldehyde,
                 formaldehyde and glutaraldehyde. It is believed that fixatives, such as
                 paraformaldehyde, act by crosslinking proteins, with the resulting crosslinked products
                 stabilizing the cellular ultrastructure. (see, e.g., Aloisio, C., and Nicholson, J., J.
                 lmmunol. Methods. 128:281-285 (1990), the entire contents of which are incorporated
                 by reference, and references cited therein). Also provided herein is a method for
                 evaluating (screening) aldehyde and non-aldehyde (e.g., Streck's Tissue Fixative
                 ("STF")) fixatives for use in accordance with the methods of the invention. (See
                 e.g.,Science 260:976-979 (1993), the entire contents of which are incorporated herein by
                 reference)."

        Also note in Kiessling , the paragraph bridging Columns 5-6 where Kiessling
teaches
                 "In the preferred embodiments, the fixative solution contains between about
                 2% and about 10% paraformaldehyde. However, the preferred "disinfecting
                 concentration" for a particular fixative is prescribed, at least in part, by
                 the nature of the biological fluid. Thus, for blood samples in which it is
                 desirable to simultaneously disinfect the sample, lyse the red blood cells and
                 preserve the leukocytes for analysis, the preferred fixative is paraformaldehyde
                 aving a disinfecting concentration of between about 2% and about 4%. This
                 is because it is generally believed that paraformaldehyde concentrations less
                 than 2% are not immediately (i.e., within 5-10 minutes) disinfecting, while
                 concentrations greater than 4% fix (not lyse) the red blood cells."

        It should be noted that formalin is simply a dilute aqueous solution of
formaldehyde.

       As regards the particular formalin concentrations recited in Claims 98-99
The applicant should note that where the general conditions of a claim are disclosed in
the prior art, it is not inventive, in the absence of an unexpected result, to discover the
        Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 56 of 74


Application/Control Number: 10/661,165                                                 Page 54
Art Unit: 1634


optimum or workable ranges by routine experimentation. In re AIler, 220 F.2d 454, 456,
105 USPQ 233,.235 (CCPA 1955).


        Amicucci et al. and/or Kiessling teach the limitation recited in Claim 100 and
102.


                 Claim 101 is drawn to an embodiment of the method of Claim 100
wherein the centrifugation step is performed with the centrifuge braking power set to
zero.
        Admittedly , neither of Amicucci et al. or Kiessling teach this limitation. However,
it must be noted (Official Notice) that it was routine in the art to perform centrifugation
step(s) wherein the centrifuge braking power set to zero. This is often done in steps
involving DNA/RNA extraction with organic solvents in order to prevent disruption of the
interface between the organic phase and the aqueous phase.


        Amicucci et al. and/or Kiessling teach the limitation recited in Claims 190-192.


                 Claim 193 is drawn to an embodiment of the method of Claim 192
wherein the sample is blood. Claim 194 is drawn to an embodiment of the method of
Claim 193 wherein said template DNA is obtained from plasma of said blood.
        Amicucci et al. teach these limitations in the 3rd paragraph wherein these
authors teach isolating blood from the pregnant female which is then centrifuged and
plasma isolated therefrom. These authors then teach isolating fetal DNA from the
plasma.


                 Claim 196 is drawn to an embodiment of the method of Claim 63 wherein
said cell lysis inhibitor is selected from a defined group which includes glutaraldehyde,
formaldehyde and formalin. Claim 201 is drawn to an embodiment of the method of
Claim 96 wherein said cell lysis inhibitor is selected from a defined group which includes
glutaraldehyde, formaldehyde and formalin.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 57 of 74


Application/Control Number: 10/661,165                                                              Page 55
Art Unit: 1634




        Kiessling teach these limitations, See Column 5, lines 36-56 of Kiessling.wherein
Kiessling teaches :
                 "As used herein, the term "fixative" refers to an agent that is capable of
                 preserving the structure of a biological molecule. Fixatives that are useful
                 for the purposes of the instant invention include the well-known fixatives that are
                 commonly used for flow cytometry and tissue fixation applications. (See, e.g., Lifson, J.,
                 et al., J. Immunol., Methods 86:143-149 (1986), the entire contents of which are
                 incorporated by reference). These include, for example, paraformaldehyde,
                 formaldehyde and glutaraldehyde. It is believed that fixatives, such as
                 paraformaldehyde, act by crosslinking proteins, with the resulting crosslinked products
                 stabilizing the cellular ultrastructure. (see, e.g., Aloisio, C., and Nicholson, J., J.
                 Immunol. Methods. 128:281-285 (1990), the entire contents of which are incorporated
                 by reference, and references cited therein). Also provided herein is a method for
                 evaluating (screening) aldehyde and non-aldehyde (e.g., Streck's Tissue Fixative
                 ("STF")) fixatives for use in accordance with the methods of the invention. (See
                 e.g.,Science 260:976-979 (1993), the entire contents of which are incorporated herein by
                 reference)."

        Also note in Kiessling , the paragraph bridging Columns 5-6 where Kiessling
teaches
                 "In the preferred embodiments, the fixative solution contains between about
                 2% and about 10% paraformaldehyde. However, the preferred "disinfecting
                 concentration" for a particular fixative is prescribed, at least in part, by
                 the nature of the biological fluid. Thus, for blood samples in which it is
                 desirable to simultaneously disinfect the sample, lyse the red blood cells and
                 preserve the leukocytes for analysis, the preferred fixative is paraformaldehyde
                 aving a disinfecting concentration of between about 2% and about 4%. This
                 is because it is generally believed that paraformaldehyde concentrations less
                 than 2% are not immediately (i.e., within 5-10 minutes) disinfecting, while
                 concentrations greater than 4% fix (not lyse) the red blood cells."

        It should be noted that formalin is simply a dilute aqueous solution of
formaldehyde.




26.     Claim(s) 66 and 195 is/are rejected under 35 U.S.C. 103(a) as being
unpatentable over Amicucci et al. [Clinical Chemistry 46(2) :301-302 (2000)] in view of
Kiessling [US 5,618,664(1998)] as applied against Claim 60 above and further in view of
Lo et al. [The Lancet 350: 485-487 (1997)].
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 58 of 74


Application/Control Number: 10/661,165                                                 Page 56
Art Unit: 1634


                 Claim 66 is drawn to an embodiment of the method of Claim 60 wherein
the template DNA is obtained from serum from said blood. Claim 195 is drawn to an
embodiment of the method of Claim 193 wherein the template DNA is obtained from
serum from said blood.
        Amicucci et al. in view of Kiessling reasonably suggest the method recited in
Claims 65 and 195 except these authors do not teach isolating template DNA from
blood serum, rather these authors teach isolating template DNA from blood plasma.
However , as evidenced by at least Lo et al. the isolation and analysis of fetal template
DNA from maternal blood serum was well known at the time of the invention. Therefore,
absent an unexpected result it would have been prima facie obvious to the ordinary
artisan at the time of the invention to modify the method reasonably suggested by the
combination of Amicucci et al. in view of Saiki et al. wherein the maternal serum is used
in place of maternal plasma. Please note that substitution of one well known
method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and.
2144.09.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 59 of 74


Application/Control Number: 10/661,165                                              Page 57
Art Unit: 1634


27.     Claim(s) 69-70 and 83 is/are rejected under 35 U.S.C. 103(a) as being
unpatentable over Amicucci et al. [Clinical Chemistry 46(2) :301-302 (2000)] in view of
Kiessling [US 5,618,664(1998)] as applied against Claim 58 above and further in view of
Saiki et al. [NEJM 319: 537-541 (1988)].


                 Claim 69 is drawn to an embodiment of the method of Claim 58 wherein
said locus of interest is a SNP. Claim 70 is drawn to an embodiment of the method of
Claim 58 wherein said locus of interest is a mutation.
        Amicucci et al. in view of Kiessling reasonably suggest a method comprising all
of the limitations of Claim 69-70 except these authors do not teach an embodiment
wherein the locus of interest is a SNP or a mutation. However, as evidenced by at
least Saiki et al. the analysis of a the locus of interest that is a SNP or a mutation was
well known prior to the instant invention. See at least for example the abstract.
Therefore, absent an unexpected result, it would have been prima facie obvious to the
ordinary artisan at the time of the invention to modify the method reasonably suggested
by the combination of Amicucci et al. in view of Kiessling wherein the locus analyzed
is a SNP or a mutation. Please note that substitution of one well known method/reagent
with known properties for a second well known method/reagent with well known
properties would have been prima facie obvious to the ordinary artisan at the time of the
invention in the absence of an unexpected result. As regards the motivation to make the
substitution recited above, the motivation to combine arises from the expectation that
the prior art elements will perform their expected functions to achieve their expected
results when combined for their common known purpose. Support for making this
obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09.

                 Claim 83 is drawn to an embodiment of the method of Claim 58 the
sequence of said locus of interest is determined using a method selected from a
defined group which includes dot blots.
        Saiki et al. teach this limitation.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 60 of 74


Application/Control Number: 10/661,165                                                Page 58
Art Unit: 1634


28.      Claim(s) 71-83 is/are rejected under 35 U.S.C. 103(a) as being unpatentable
over Amicucci et al. [Clinical Chemistry 46(2) :301-302(2000)] in view of Kiessling [US
5,618,664(1998)] as applied against Claim 58 above and further in view of Jones et al.
[US 2003/0082576 (2003)]
                 Claim 71 is drawn to an embodiment of the method of Claim 58 wherein
the sequence of multiple loci of interest is determined.
         Amicucci et al. in view of Kiessling reasonably suggest a method of determining
the sequence of a locus of interest on free fetal DNA comprising all of the limitations
recited in Claim 71 except these authors do not teach sequencing multiple loci of
interest. However, as evidenced by at least Jones et al. such multiplexing was routine
in the art at the time of the invention. In light of these findings, and absent an
unexpected, it would have been prima facie obvious to one of ordinary skill in the art at
the time of the invention to modify the method reasonably suggested by the combination
of Amicucci et al. in view of Kiessling wherein multiple loci on multiple chromosomes
are analyzed. The ordinary artisan would have been motivated to make the modification
recited above in order to analyze multiple different disease/disorder associated genes
for mutations simultaneously (i.e. in a single assay).


         Amicucci et al. , Kiessling or Jones et al. teach the limitations recited in Claims
72-83.




29.      Claim(s) 132, and 134-142 is/are rejected under 35 U.S.C. 103(a) as being
unpatentable over Amicucci et al. [Clinical Chemistry 46(2) :301-302 (2000)] in view of
Saiki et al. [NEJM 319: 537-541 (1988)] as applied against Claim 1 above and further
in view of Chen et al. [Genome Research 10: 549-557(2000)].


                 Claim 132 is drawn to an embodiment of the method of Claim 1 wherein
said sequence is determined using a particular assay.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 61 of 74


Application/Control Number: 10/661,165                                                 Page 59
Art Unit: 1634


        Amicucci et al. in view of Saiki et al. reasonably suggest a method for detecting
the presence or absence of a fetal chromosomal abnormality comprising all of the
limitations recited in Claim 132 except these authors do not teach the particular assay
recited therein. However, Chen et al. do teach the exact assay recited in Claim 132.
Therefore, absent an unexpected result it would have been prima facie obvious to the
ordinary artisan at the time of the invention to modify the method reasonably suggested
by the combination of Amicucci et al. in view of Saiki et al. wherein the method of Chen
et al. is used in place of the assay(s) reasonably suggested by the combination of
Amicucci et al. in view of Saiki et al. Please note that substitution of one well known
method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09.
        Amicucci et al. Saiki et al. or Chen et al. teach the limitations recited in Claims
134-142.




30.     Claim(s) 133-142 and 206 is/are rejected under 35 U.S.C. 103(a) as being
unpatentable over Amicucci et al. [Clinical Chemistry 46(2) :301-302 (2000)] in view of
Kiessling [US 5,618,664(1998)] as applied against Claim 58 above and further in view of
Chen et al. [Genome Research 10: 549-557(2000)].


                 Claim 133 is drawn to an embodiment of the method of Claim 58 wherein
said sequence is determined using a particular assay.
        Amicucci et al. in view of Kiessling reasonably suggest a method for determining
the sequence of a locus of interest on free fetal DNA comprising all of the limitations
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 62 of 74


Application/Control Number: 10/661,165                                                 Page 60
Art Unit: 1634


recited in Claim 133 except these authors do not teach the particular assay recited in
Claim 133. However, Chen et al. do teach the exact assay recited in Claim 133.
Therefore, absent an unexpected result it would have been prima facie obvious to the
ordinary artisan at the time of the invention to modify the method reasonably suggested
by the combination of Amicucci et al. in view of Kiessling wherein the method of Chen
et al. is used in place of the assay(s) reasonably suggested by the combination of
Amicucci et al. in view of Kiessling. Please note that substitution of one well known
method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09.
        Amicucci et al., Kiessling or Chen et al. teach the limitations recited in Claims
134-142 and.206.




31.     Claim(s) 143, 145-146 is/are rejected under 35 U.S.C. 103(a) as being
unpatentable over Amicucci et al. [Clinical Chemistry 46(2) :301-302 (2000)] in view of
Saiki et al. [NEJM 319: 537-541 (1988)] as applied against Claim 1 above and further
in view of Livak et al. [US 5,538,848 (1996)].


                 Claim 143 is drawn to an embodiment of the method of Claim 1 wherein
the DNA sample is analyzed using a particular assay.

        Amicucci et al. in view of Saiki et al. reasonably suggest a method of detecting
the presence or absence of a fetal chromosomal abnormality which comprises all of the
limitations recited in Claim 143 except these authors do not teach the particular assay
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 63 of 74


Application/Control Number: 10/661,165                                                  Page 61.
Art Unit: 1634


recited therein. However, Livak et al. do teach the exact assay recited in Claims 143.
Therefore, absent an unexpected result, it would have been prima facie obvious to the
ordinary artisan at the time of the invention to modify the method reasonably suggested
by the combination of Amicucci et al. in view of Saiki et al. wherein the assay of Livak
et al.. is used in place of the assay reasonably suggested by the combination of
Amicucci et al. in view of Saiki et al. Please note that substitution of one well known
method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and.
2144.09.

        Amicucci et al. , Saiki et al. or Livak et al. teach the limitations recited in Claims
145-146.




32.     Claim(s) 144-146 and 206 is/are rejected under 35 U.S.C. 103(a) as being
unpatentable over Amicucci et al. [Clinical Chemistry 46(2) :301-302 (2000)] in view of
Kiessling [US 5,618,664(1998)] as applied against Claim 58 above and further in view of
Chen et al. [Genome Research 10: 549-557(2000)].


                 Claim 144 is drawn to an embodiment of the method of Claim 58 wherein
said sequence is determined using a particular assay.
        Amicucci et al. in view of Kiessling reasonably suggest a method for determining
the sequence of a locus of interest on free fetal DNA comprising all of the limitations
recited in Claim 144 except these authors do not teach the particular assay recited
therein However, Livak et al. do teach the exact assay recited in Claim 144. Therefore,
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 64 of 74


Application/Control Number: 10/661,165                                               Page 62
Art Unit: 1634


absent an unexpected result it would have been prima facie obvious to the ordinary
artisan at the time of the invention to modify the method reasonably suggested by the
combination of Amicucci et al. in view of Kiessling wherein the method of Chen et al. is
used in place of the assay(s) reasonably suggested by the combination of Umansky et
al. in view of Kiessling. Please note that substitution of one well known method/reagent
with known properties for a second well known method/reagent with well known
properties would have been prima facie obvious to the ordinary artisan at the time of the
invention in thd absence of an unexpected result. As regards the motivation to make the
substitution recited above, the motivation to combine arises from the expectation that
the prior art elements will perform their expected functions to achieve their expected
results when combined for their common known purpose. Support for making this
obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09.


        Amicucci et al., Kiessling or Livak et al. teach the limitations recited in Claims
145-146 and 206.




33.     Claim(s) 148-151 is/are rejected under 35 U.S.C. 103(a) as being unpatentable
over Amicucci et al. [Clinical Chemistry 46(2) :301-302 (2000)] in view of Saiki et al.
[NEJM 319 : 537-541 (1988)] and Chen et al. [Genome Research 10: 549-557(2000)]
as applied against Claim 132 above and further in view of Kiessling [US
5,618,664(1998)].


                 Claim 148 is drawn to an embodiment of the method of Claim 132
wherein an agent that inhibits cell lysis has been added to the sample to inhibit the lysis
of cells, if present , and wherein said agent is selected from a defined group which
includes a cell lysis inhibitor. Claim 149 is drawn to an embodiment of the method of
Claim 148 wherein said agent is a cell lysis inhibitor.
        Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 65 of 74


Application/Control Number: 10/661,165                                                              Page 63
.Art Unit: 1634


        Amicucci et al. in view of Saiki et al. and Chen et al. reasonably suggest a
method for detecting the presence or absence of a fetal chromosomal abnormality
comprising all of the limitations recited in Claim 132 except these authors do not teach
adding a cell lysis inhibitor to their sample . However, Kiessling do teach adding an
agent to a biological sample which simultaneously disinfects said sample and fixes (i.e.
inhibits the cell lysis of) WBCs therein. Therefore, absent an unexpected, it would have
been prima facie obvious to one of ordinary skill in the art at the time of the invention to
modify the method reasonably suggested by the combination of Amicucci et al. in view
of Saiki et al. and Chen et al. wherein an agent which inhibits cell lysis is mixed with the
plasma sample prior to its analysis. The ordinary artisan would have been motivated to
make the modification recited above in order to disinfect the plasma sample for the
protection of the laboratory personnel handling and processing the plasma sample.


                  Claims 150-151 are drawn to embodiments of the method of Claim 149
wherein said cell lysis inhibitor is formalin at a particular concentration.
         Kiessling teach this limitations, See Column 5, lines 36-56 of Kiessling wherein
Kiessling teaches :
                  "As used herein, the term "fixative" refers to an agent that is capable of
                  preserving the structure of a biological molecule. Fixatives that are useful
                  for the purposes of the instant invention include the well-known fixatives that are
                  commonly used for flow cytometry and tissue fixation applications. (See, e.g., Lifson, J.,
                  et al., J. Immunol., Methods 86:143-149 (1986), the entire contents of which are
                  incorporated by reference). These include, for example, paraformaldehyde,
                  formaldehyde and glutaraldehyde. It is believed that fixatives, such as
                  paraformaldehyde, act by crosslinking proteins, with the resulting crosslinked products
                  stabilizing the cellular ultrastructure. (see, e.g., Aloisio, C., and Nicholson, J., J.
                  Immunol. Methods. 128:281-285 (1990), the entire contents of which are incorporated
                  by reference, and references cited therein). Also provided herein is a method for
                  evaluating (screening) aldehyde and non-aldehyde (e.g., Streck's Tissue Fixative
                  ("STF")) fixatives for use in accordance with the methods of the invention. (See
                  e.g.,Science 260:976-979 (1993), the entire contents of which are incorporated herein by
                  reference)."

        Also note in Kiessling , the paragraph bridging Columns 5-6 where Kiessling
teaches
                  "In the preferred embodiments, the fixative solution contains between about
                  2% and about 10% paraformaldehyde. However, the preferred disinfecting
                  concentration" for a particular fixative is prescribed, at least in part, by
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 66 of 74


Application/Control Number: 10/661,165                                                              Page 64
Art Unit: 1634


                 the nature of the biological fluid. Thus, for blood samples in which it is
                 desirable to simultaneously disinfect the sample, lyse the red blood cells and
                 preserve the leukocytes for analysis, the preferred fixative is paraformaldehyde
                 aving a disinfecting concentration of between about 2% and about 4%. This
                 is because it is generally believed that paraformaldehyde concentrations less
                 than 2% are not immediately (i.e., within 5-10 minutes) disinfecting, while
                 concentrations greater than 4% fix (not lyse) the red blood cells."

        It should be noted that formalin is simply a dilute aqueous solution of
formaldehyde.

        As regards the particular formalin concentrations recited in Claims 150 and 151,
the applicant should note that where the general conditions of a claim are disclosed in
the prior art, it is not inventive, in the absence of an unexpected result, to discover the
optimum or workable ranges by routine experimentation. In re AIler, 220 F.2d 454, 456,
105 USPQ 233, 235 (CCPA 1955).




34.     Claim(s) 148-151 is/are rejected under 35 U.S.C. 103(a) as being unpatentable
over Amicucci et al. [Clinical Chemistry 46(2) :301-302 (2000)] in view of Saiki et al.
[NEJM 319 : 537-541 (1988)] and Livak et al. [US 5,538,848 (1996)].
as applied against Claim 143 above and further in view of Kiessling [US
5,618,664(1998)].


                 Claim 148 is drawn to an embodiment of the method of Claim 143
wherein an agent that inhibits cell lysis has been added to the sample to inhibit the lysis
of cells, if present , and wherein said agent is selected from a defined group which
includes a cell lysis inhibitor. Claim 149 is drawn to an embodiment of the method of
Claim 148 wherein said agent is a cell lysis inhibitor.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 67 of 74


Application/Control Number: 10/661,165                                                             Page 65
Art Unit: 1634


        Amicucci et al. in view of Saiki et al. and Livak et al. reasonably suggest a
method for detecting the presence or absence of a fetal chromosomal abnormality
comprising all of the limitations recited in Claim 148 except these authors do not teach
adding a cell lysis inhibitor to their sample . However, Kiessling do teach adding an
agent to a biological sample which simultaneously disinfects said sample and fixes (i.e.
inhibits the cell lysis of) WBCs therein. Therefore, absent an unexpected, it would have
been prima facie obvious to one of ordinary skill in the art at the time of the invention to
modify the method reasonably suggested by the combination of Amicucci et al. in view
of Saiki et al. and Livak et al. wherein an agent which inhibits cell lysis is mixed with the
plasma sample prior to its analysis. The ordinary artisan would have been motivated to
make the modification recited above in order to disinfect the plasma sample for the
protection of the laboratory personnel handling and processing the plasma sample.


                 Claims 150-151 are drawn to embodiments of the method of Claim 149
wherein said cell lysis inhibitor is formalin at a particular concentration.
        Kiessling teach this limitations, See Column 5, lines 36-56 of Kiessling wherein
Kiessling teaches :
                 "As used herein, the term "fixative" refers to an agent that is capable of
                 preserving the structure of a biological molecule. Fixatives that are useful
                 for the purposes of the instant invention include the well-known fixatives that are
                 commonly used for flow cytometry and tissue fixation applications. (See, e.g., Lifson, J.,
                 et al., J. Immunol., Methods 86:143-149 (1986), the entire contents of which are
                 incorporated by reference). These include, for example, paraformaldehyde,
                 formaldehyde and glutaraldehyde. It is believed that fixatives, such as
                 paraformaldehyde, act by crosslinking proteins, with the resulting crosslinked products
                 stabilizing the cellular ultrastructure. (see, e.g., Aloisio, C., and Nicholson, J., J.
                 Immunol. Methods. 128:281-285 (1990), the entire contents of which are incorporated
                 by reference, and references cited therein). Also provided herein is a method for
                 evaluating (screening) aldehyde and non-aldehyde (e.g., Streck's Tissue Fixative
                 ("STF")) fixatives for use in accordance with the methods of the invention. (See
                 e.g.,Science 260:976-979 (1993), the entire contents of which are incorporated herein by
                 reference)."

        Also note in Kiessling , the paragraph bridging Columns 5-6 where Kiessling
teaches
                 "In the preferred embodiments, the fixative solution contains between about
                 2% and about 10% paraformaldehyde. However, the preferred "disinfecting
                 concentration" for a particular fixative is prescribed, at least in part, by
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 68 of 74


Application/Control Number: 10/661,165                                                                Page 66
Art Unit: 1634


                   the nature of the biological fluid. Thus, for blood samples in which it is
                   desirable to simultaneously disinfect the sample, lyse the red blood cells and
                   preserve the leukocytes for analysis, the preferred fixative is paraformaldehyde
                   aving a disinfecting concentration of between about 2% and about 4%. This
                   is because it is generally believed that paraformaldehyde concentrations less
                   than 2% are not immediately (i.e., within 5-10 minutes) disinfecting, while
                   concentrations greater than 4% fix (not lyse) the red blood cells."

        It should be noted that formalin is simply a dilute aqueous solution of
formaldehyde.

        As regards the particular formalin concentrations recited in Claims 150 and 151,
the applicant should note that where the general conditions of a claim are disclosed in
the prior art, it is not inventive, in the absence of an unexpected result, to discover the
optimum or workable ranges by routine experimentation. In re AIler, 220 F.2d 454, 456,
105 USPQ 233, 235 (CCPA 1955).




35.     Claim(s) 87-96 is/are rejected under 35 U.S.C. 103(a) as being unpatentable
over Kiessling [US 5,618,664(1998)].

                 Claim 87 is drawn to a method for preparing a sample for analysis
comprising isolating free nucleic acid from a sample that contains nucleic acid wherein
an agent that inhibits cell lysis is added to the sample to inhibit the lysis of cells, if cells
are present wherein the agent is selected from a defined group which includes a cell
lysis inhibitor.

        Kiessling teach a method for preparing a sample for analysis comprising isolating
free DNA (i.e. viral DNA) from a sample which comprises adding an agent that inhibits
cell lysis to inhibit the lysis of cells. Note that in Kiessling the fixative utilized lyses red
blood cells (i.e. RBCs) while fixing (i.e. inhibiting the lysis of) white blood cells (i.e.
WBCs). See the entire document but note especially Column 2, beginning at about line
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 69 of 74


Application/Control Number: 10/661,165                                                                Page 67
Art Unit: 1634


63 — Column 4 at about line 40, the first paragraph in Column 5, and Column 6, lines 3-
13. Note especially Column 6, beginning at about line 40 wherein this author teaches :

                 "The biological fluid sample is contacted with a disinfecting concentration
                 of the fixative to form a fixed specimen. As used herein, the phrase "fixed
                 specimen" has its conventional meaning known to one of ordinary skill in the art. More
                 particularly with respect to the instant invention, "fixed specimen" refers to a biological
                 fluid sample that has been treated to preserve the structure of cellular (e.g., leukocyte
                 DNA) and non-cellular components (e.g., viral DNA) for analysis."

 Also, Note Column 5, beginning at about line 57 wherein this author teaches:

                 "In the preferred embodiments, the fixative solution contains between
                 about 2% and about 10% paraformaldehyde. However, the preferred "disinfecting
                 concentration" for a particular fixative is prescribed, at least in part, by
                 the nature of the biological fluid. Thus, for blood samples in which it is
                 desirable to simultaneously disinfect the sample, lyse the red blood cells and
                 preserve the leukocytes for analysis, the preferred fixative is paraformaldehyde having a
                 disinfecting concentration of between about 2% and about 4%. This is because it is
                 generally believed that paraformaldehyde concentrations less than 2% are not
                 immediately (i.e., within 5-10 minutes) disinfecting, while concentrations greater than 4%
                 fix (not lyse) the red blood cells."

        While this author does not explicitly teach an assay wherein the viral DNA (i.e.
 the free DNA) --which makes up at least a portion of the fixed non-cellular component -
 - is analyzed, this author does makes clear that it could be analyzed. Moreover, the
 totality of the priorart of record would have made the analysis of said free DNA prima
 facie obvious to the ordinary artisan at the time of the invention. Regardless this
 limitation (i.e. that the free DNA be analyzed) is not present in Claim 87.


                 Claim 88 is drawn to an embodiment of the method of Claim 87 wherein
the sample is obtained from a source selected from selected from a defined group
which includes a human and a mammal.
        Kiessling teaches these limitations. See the first paragraph in Column 5.


                 Claim 89 is drawn to an embodiment of the method of Claim 88 wherein
the sample is obtained from a human.
        Kiessling teaches this limitation. See the first paragraph in Column 5.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 70 of 74


Application/Control Number: 10/661,165                                                Page 68
Art Unit: 1634



                 Claim 90 is drawn to an embodiment of the method of Claim 87 wherein
the sample is obtained from a source selected from a defined group which includes
blood and urine.
        Kiessling explicitly teach blood, semen, urine and sputum.

                 Claim 91 is drawn to an embodiment of the method of Claim 87 wherein
said sample is blood
        Kiessling teaches this limitation. See the first paragraph in Column 5.


                 Claim 92 is drawn to an embodiment of the method of Claim 91 wherein
the blood is from a pregnant female. Claim 93 is drawn to an embodiment of the
method of Claim 92 wherein the blood is obtained from a pregnant female sometime
during her pregnancy.
        Kiessling teaches a method for preparing a sample for analysis which comprises
all of the limitations of Claim 92 except these authors do not teach collecting and
treating blood derived from a pregnant female. However as pregnant females were
known as was the desire to detect certain viral infection in these women (e.g. HIV), it
would have been prima facie obvious to the ordinary artisan at the time of the invention
to modify the method of Kiessling wherein the blood collected and treated is from a
pregnant female. The motivation to make the modification recited above would have
been the desire to test pregnant women at risk of HIV infection for HIV.


                 Claim 95 is drawn to an embodiment of the method of Claim 87 wherein
the agent is a cell lysis inhibitor.
        Kiessling teaches this limitation . See for example the first paragraph in Column
5. Note especially where this authors teach that their fixative lyses red blood cells (i.e.
RBCs) while fixing (i.e. inhibiting the lysis of) white blood cells (i.e. WBCs).


                 Claim 96 is drawn to an embodiment of the method of Claim 87 wherein
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 71 of 74


Application/Control Number: 10/661,165                                                             Page 69
Art Unit: 1634


the cell lysis inhibitor is selected from a defined group which includes derivatives of
formaldehyde.
        Kiessling teaches this limitation . See for example Column 6, line 3-13.


                 Claim 97 is draWn to an embodiment of the method of Claim 96 wherein
the cell lysis inhibitor is formalin
        Kiessling reasonably suggest a method for preparing a sample for analysis
 which comprises all of the limitations of Claim 97 except these authors do not explicitly
 teach using formalin as the fixative, rather these authors teach the use of a
 paraformaldehyde solution as a fixative. However, as evidenced by. at least Hailing et
 al., see Column 4, lines 3-19, glutaraldehyde, paraformaldehyde, formalin and
 formaldehyde are art recognized equivalents. See also, Column 5, lines 36-56 wherein
 Kiessling teaches :
                 "As used herein, the term "fixative" refers to an agent that is capable of
                 preserving the structure of a biological molecule. Fixatives that are useful
                 for the purposes of the instant invention include the well-known fixatives that are
                 commonly used for flow cytometry and tissue fixation applications. (See, e.g., Lifson, J.,
                 et al., J. Immunol., Methods 86:143-149 (1986), the entire contents of which are
                 incorporated by reference). These include, for example, paraformaldehyde,
                 formaldehyde and glutaraldehyde. It is believed that fixatives, such as
                 paraformaldehyde, act by crosslinking proteins, with the resulting crosslinked products
                 stabilizing the cellular ultrastructure. (see, e.g., Aloisio, C., and Nicholson, J., J.
                 Immunol. Methods. 128:281-285 (1990), the entire contents of which are incorporated
                 by reference, and references cited therein). Also provided herein is a method for
                 evaluating (screening) aldehyde and non-aldehyde (e.g., Streck's Tissue Fixative
                 ("STF")) fixatives for use in accordance with the methods of the invention. (See
                 e.g.,Science 260:976-979 (1993), the entire contents of which are incorporated herein by
                 reference)."

        It should be noted that formalin is simply a dilute aqueous solution of
formaldehyde. In view of these findings and absent an unexpected result it would have
been prima facie obvious to the ordinary artisan at the time of the invention to modify
the method of Kiessling wherein formalin is used in place of the paraformaldehyde of
Kiessling. Please note that substitution of one well known method/reagent with known
properties for a second well known method/reagent with well known properties would
have been prima facie obvious to the ordinary artisan at the time of the invention in the
absence of an unexpected result. As regards the motivation to make the substitution
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 72 of 74


Application/Control Number: 10/661,165                                                     Page 70
Art Unit: 1634


recited above, the motivation to combine arises from the expectation that the prior art
elements will perform their expected functions to achieve their expected results when
combined for their common known purpose. Support for making this obviousness
rejection comes from the M.P.E.P. at 2144.07 and 2144.09.


                 Claim 98 is drawn to an embodiment of the method of Claim 97 wherein
the final concentration of the formalin cell lysis inhibitor is selected from a defined group.
        Claim 99 is drawn to an embodiment of the method of Claim 987 wherein the
final concentration of the formalin in the sample is 0.1%.
        Kiessling reasonably suggest a method for preparing a sample for analysis which
comprises all of the limitations of Claim 98 except this author does not teach the
particular concentrations recited in Claims 98-99 rather Kiessling teaches in the
paragraph bridging Columns 5-6.
        "In the preferred embodiments, the fixative solution contains between about
        2% and about 10% paraformaldehyde. However, the preferred "disinfecting
        concentration" for a particular fixative is prescribed, at least in part, by
        the nature of the biological fluid. Thus, for blood samples in which it is
        desirable to simultaneously disinfect the sample, lyse the red blood cells and.
        preserve the leukocytes for analysis, the preferred fixative is paraformaldehyde
        having a disinfecting concentration of between about 2% and about 4%. This
        is because it is generally believed that paraformaldehyde concentrations less
        than 2% are not immediately (i.e., within 5-10 minutes) disinfecting, while
        concentrations greater than 4% fix (not lyse) the red blood cells."

        In view of these findings and absent an unexpected result it would have been
prima facie obvious to the ordinary artisan at the time of the invention to modify the
method of Kiessling wherein formalin/formaldehyde is used in place of the
paraformaldehyde of Kiessling. Please note that substitution of one well known
method/reagent with known properties for a second well known method/reagent with
well known properties would have been prima facie obvious to the ordinary artisan at
the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from
the expectation that the prior art elements will perform their expected functions to
achieve their expected results when combined for their common known purpose.
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 73 of 74


Application/Control Number: 10/661,165                                                Page 71
Art Unit: 1634


Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and
2144.09.
                 As regards the particular formalin concentrations recited the applicant
should note that where the general conditions of a claim are disclosed in the prior art, it
is not inventive, in the absence of an unexpected result, to discover the optimum or
workable ranges by routine experimentation. In re AIler, 220 F.2d 454, 456, 105 USPQ
233, 235 (CCPA 1955).




36.     Claim(s) 94 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over
Kiessling [US 5,618,664(1998)] as applied against Claims 93 above and further in view
of Lo et al. [US 6,156,504 (2000)].

                 Claim 94 is drawn to an embodiment of the method of Claim 93 wherein
the sample is obtained from plasma of said blood.
        Kiessling teaches a method for preparing a sample fOr analysis which comprises
all of the limitations of Claim 94 except these authors do not teach an embodiment
wherein the sample is plasma from a blood sample. However, Lo et al. do teach
isolating and amplifying the DNA present in blood serum. Therefore, absent an
unexpected result it would have been prima facie obvious to the ordinary artisan at the
time of the invention to modify the method of Kiessling wherein the sample to which
their fixative is added is the blood plasma of a pregnant female rather than whole blood.
Please note that substitution of one well known method/reagent with known properties
for a second well known method/reagent with well known properties would have been
prima facie obvious to the ordinary artisan at the time of the invention in the absence of
an unexpected result. As regards the motivation to make the substitution recited above,
the motivation to combine arises from the expectation that the prior art elements will
perforni their expected functions to achieve their expected results when combined for
       Case 1:20-cv-00692-ADA Document 70-28 Filed 05/04/21 Page 74 of 74

Application/Control Number: 10/661,165                                              Page 72
Art Unit: 1634


their common known purpose. Support for making this obviousness rejection comes
from the M.P.E.P. at 2144.07 and 2144.09.


                                         CLAIM OBJECTIONS


37.    Claim(s) 25, 31, 35, 40, 42 and 53-55 is/are objected to as being dependent
upon a rejected base claim, but would appear to be allowable if rewritten in independent
form including all of the limitations of the base claim and any intervening claims.


                    RESPONSE TO APPLICANT'S AMENDMENT/ ARGUMENTS

38.    Applicant's arguments with respect to the claimed invention have been fully and
carefully considered but are moot in view of the new ground(s) of rejection.

                                           CONCLUSION

39.     Claimis) 1-6, 8-12, 14-16, 18-83, 87-102, 132-146, 148-152, 181-196, and 201-
208 is/are rejected and/or objected to for the reason(s) set forth above.


40.     Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Ethan Whisenant, Ph.D. whose telephone number is
(571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30AM -
5:30PM EST or any time via voice mail. If repeated attempts to reach the examiner by
telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached at
(571) 272-0735.
        The Central Fax number for the USPTO is (571) 273-8300. Please note that the
faxing of papers must conform with the Notice to Comply published in the Official
Gazett
    4 1.‘Al
       1096 OG 30 (November 15, 1989).

   ETHAN WHISENANT
   PRIMARY EXAMINER
       Art Unit 1634
